Exhibit 10.1


***Text Omitted and Filed Separately
Execution Copy
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Section 20080(b)(4) and Rule 406 of the
Securities Act of 1933, as amended.




EXECUTION VERSION
CONFIDENTIAL


















COLLABORATION AND LICENSE AGREEMENT




by and between




Kite Pharma EU B.V. And
Daiichi Sankyo Company, Limited

































ARTICLE I    DEFINITIONS    1
ARTICLE II    LICENSES, OPTION AND EXCLUSIVITY    15
2.1
License to DS    15

2.2
DS Option    18

2.3
License to Kite    20

2.4
No Implied License    20

2.5
DS Exclusivity    20

2.6
Kite Exclusivity    21

2.7
Trademark Licenses    22

2.8
Use of Know-How outside the Collaboration    23

2.9
Use of Patents Outside Collaboration    24

2.10
Right of First Negotiation    24

ARTICLE III    GOVERNANCE    26
3.1
Alliance Managers    26

3.2
JSC Formation and Purpose    26

3.3
JOC Formation and Purpose    27

3.4
Membership and Procedures    27

3.5
Decision-Making    28

3.6
Day-to-Day Responsibilities    29

3.7
Limitation of Authority    29

3.8
Expenses    29

3.9
Discontinuation of the JSC    29

ARTICLE IV    DEVELOPMENT    30
4.1
Overview    30

4.2
Development Plan    30

4.3
Development Diligence    30

4.4
Development Records    30

4.5
Development Reports    31

4.6
Subcontractors    31

4.7
Kite Assistance    31



4.8
Cross-Territory Development Coordination; Data Exchange    31

4.9
References to Kite    32

ARTICLE V    REGULATORY MATTERS    32
5.1
Regulatory Responsibilities    32

5.2
Regulatory Filings    33

5.3
Regulatory Meetings    34

5.4
Rights of Reference    34

5.5
Audit; Inspection    34

5.6
Regulatory Matters Outside the Territory    35

5.7
Safety; Adverse Event Reporting    35

5.8
Remedial Action    36

ARTICLE VI    COMMERCIALIZATION    36
6.1
Overview    36

6.2
Commercialization Plan    37

6.3
Commercial Diligence    37

6.4
Pricing    37

6.5
Marketing and Promotional Materials    37

6.6
Labeling Marking    37

6.7
Selection of Product Trade Name    38

6.8
Reports    38

6.9
Cross Territory Coordination    38

6.10
Marketing and Sales in the Kite Territory    38

ARTICLE VII    MANUFACTURE AND SUPPLY    39
7.1
Product Supply    39

7.2
Manufacturing Technology Transfer    39

ARTICLE VIII    FINANCIAL TERMS    40
8.1
Upfront Payment    40

8.2
Development and Commercialization Milestones    40

8.3
Sales Milestones    41

8.4
Running Royalties.    41

8.5
Payment under In-License Agreements    43

ARTICLE IX    RECORDS AND REPORTS    44
9.1
Royalty Reports; Payment    44

9.2
Currency    44

9.3
Interest on Late Payments    44

9.4
Taxes    44

9.5
Records; Audits    46

ARTICLE X    INTELLECTUAL PROPERTY    46
10.1
Ownership of Inventions    46

10.2
Disclosure of Inventions    47

10.3
Prosecution of Patents    47

10.4
Patent Term Extensions in the Territory    48

10.5
Infringement of Patents by Third Parties    48

10.6
Infringement of Third Party Rights in the Territory    50

10.7
Patent Oppositions and Other Proceedings    50

10.8
Patent Licensed To or From Third Parties    51

ARTICLE XI    CONFIDENTIALITY    52
11.1
Nondisclosure    52

11.2
Authorized Disclosure    52

11.3
Publications    53

11.4
Publicity    54

ARTICLE XII    REPRESENTATIONS, WARRANTIES, & COVENANTS    55
12.1
Mutual Representations and Warranties    55

12.2
DS’s Representations and Warranties    55

12.3
Kite’s Representations and Warranties    55

12.4
DS Covenants    57

12.5
Kite Covenants    58

12.6
Disclaimer    58

ARTICLE XIII    INDEMNIFICATION AND INSURANCE    58
13.1
Indemnification by Kite    58



13.2
Indemnification by DS    59

13.3
Indemnification Procedures    59

13.4
Mitigation of Loss    60

13.5
Limitation of Liability    60

13.6
Insurance    60

ARTICLE XIV    TERM AND TERMINATION    60
14.1
Term    60

14.2
Early Termination    60

14.3
Effect of Expiration or Termination    61

14.4
Rights in Bankruptcy    63

14.5
Survival    64

ARTICLE XV    DISPUTE RESOLUTION    64
15.1
Disputes    64

15.2
Arising Between the Parties    64

15.3
Binding Arbitration    64

15.4
Patent and Trademark Dispute Resolution    65

15.5
Injunctive Relief    65

ARTICLE XVI    OTHER PROVISIONS    65
16.1
Governing Law    65

16.2
Performance Through Affiliates    65

16.3
Force Majeure    66

16.4
Assignment    66

16.5
Severability    66

16.6
Notices    66

16.7
Entire Agreement; Amendments    67

16.8
Relationship of the Parties    68

16.9
Waiver    68

16.10
Third Party Beneficiaries    68

16.11
Further Assurances    68



16.12
Counterparts    68

16.13
Interpretation    68




COLLABORATION AND LICENSE AGREEMENT
This COLLABORATION AND LICENSE (this “Agreement”) effective as of January 5,
2017 (the “Effective Date”), is by and between KITE PHARMA EU B.V., a
corporation organized and existing under the laws of The Netherlands having a
place of business at Science Park 408, 1098 XH Amsterdam (“Kite”) and DAIICHI
SANKYO COMPANY, LIMITED, a corporation organized and existing under the laws of
Japan, having a place of business at 3-5-1 Nihonbashi-honcho, Chuo-ku, Tokyo
103-8426 (“DS”). Kite is a wholly-owned indirect subsidiary of Kite Pharma, Inc.
(“ParentCo”). Kite and DS may be referred to herein each as a “Party” and
collectively as the “Parties”.
RECITALS
WHEREAS, Kite, a biopharmaceutical company focused on the development of novel
cancer immunotherapy products, is developing proprietary chimeric antigen
receptor (CAR) products and T cell receptor (TCR) products, including KTE-C19;
WHEREAS, DS is a Japanese company with experience in developing and
commercializing pharmaceutical products in Japan;
WHEREAS, DS wishes to obtain from Kite the exclusive right to develop and
commercialize KTE-C19 and other selected Kite CAR and TCR products in Japan, and
Kite is willing to grant such rights to DS, all on the terms and conditions set
forth herein; and
WHEREAS, ParentCo has entered into a Guarantee of even date herewith pursuant to
which it has provided DS certain guarantees, representations, warranties and
assurances in connection with the transactions hereunder (the “Guarantee”).
NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the Parties hereby agree as follows:
Article I
DEFINITIONS
1.1    “Adverse Event” means any adverse medical occurrence in a patient or
clinical investigation subject to whom a Licensed Product is administered and
which could, but does not necessarily, have a causal relationship with the
Licensed Product, including any unfavorable and unintended sign (including an
abnormal laboratory finding, for example), symptom, or disease temporally
associated with the administration of the Licensed Product, whether or not
considered related to Licensed Product administration.
1.2    “Affiliate”, with respect to a Party, means any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with that Party. For purposes of this definition,
“control” and, with correlative meanings, the terms “controlled by” and “under
common control with” means (a) the possession, directly or indirectly, of the
power to direct the management or policies of a legal entity, whether through



the ownership of voting securities or by contract relating to voting rights or
corporate governance, or (b) the ownership, directly or indirectly, of 50% or
more of the voting securities or other ownership interest of a legal entity;
provided, that if local law restricts foreign ownership, control will be
established by direct or indirect ownership of the maximum ownership percentage
that may, under such local law, be owned by foreign interests.
1.3    “Anti-Corruption Laws” means the UK Bribery Act 2010, as amended, the
United States Foreign Corrupt Practices Act of 1977, as amended, 15 U.S.C.
78dd-1 et seq. and any other applicable anti-corruption laws and laws for the
prevention of fraud, racketeering, money laundering or terrorism.
1.4    “Applicable Laws” means any federal, state, local, national, and
supra-national laws, statutes, rules and/or regulations, including any rules,
regulations, guidance, guidelines, or requirements of Regulatory Authorities,
national securities exchanges, or securities listing organizations, that may be
in effect from time to time during the Term and apply to a particular activity
hereunder and including laws, regulations, and guidelines governing the import,
export, Development, manufacture, transport, handling, storage, distribution, or
Commercialization of any Licensed Product in or for the Territory.
1.5    “Approved CMO” means a contract manufacturing organization approved in
writing by Kite (which approval shall not be unreasonably withheld, conditioned
or delayed) to receive Kite Know-How in order to perform manufacturing services
for DS or its Affiliates.
1.6    “Business Day” means a day that is not a Saturday, Sunday, or a day on
which banking institutions in Tokyo, Japan, Los Angeles, California, or
Amsterdam, The Netherlands, are required by law to remain closed.
1.7    “Calendar Quarter” means each successive period of three (3) consecutive
calendar months ending on March 31, June 30, September 30, or December 31;
provided, however that (a) the first Calendar Quarter of the Term shall extend
from the Effective Date to the last day of the Calendar Quarter in which the
Effective Date falls; and (b) the last Calendar Quarter of the Term shall end
upon the expiration or termination of this Agreement.
1.8    “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31; provided however, that (a)
the first Calendar Year of the Term shall extend from the Effective Date to the
last day of the Calendar Year in which the Effective Date falls; and (b) the
last Calendar Year of the Term shall end upon the expiration or termination of
this Agreement.
1.9    “CAR” means a chimeric antigen receptor.
1.10    “CAR-T Product” means a pharmaceutical or biologic product containing an
engineered autologous T cell expressing a CAR directed against a particular
Target.
1.11    “Collaboration Data” has the meaning ascribed in Section 4.8.2.1.



1.12    “Collaboration Know-How” means Know-How conceived, discovered, developed
or otherwise made by (a) DS, its Affiliates and their respective employees,
agents or contractors, and/or (b) Kite, its Affiliates and their respective
employees, agents or contractors, in each case from and after the Effective Date
and during the Term, in the conduct of research, Development, manufacturing or
Commercialization activities for the Licensed Products, or otherwise pursuant to
this Agreement, but excluding the Collaboration Data.
1.13    “Collaboration Patent” means any Patent which claims an Invention.
1.14    “Collaboration Technology” means all Collaboration Know-How and all
Collaboration Patents.
1.15    “Commercialization” means any and all activities undertaken before and
after obtaining Regulatory Approval relating specifically to the pre-launch,
launch, promotion, marketing, sale, and distribution (including importing,
exporting, transporting, customs clearance, warehousing, invoicing, handling,
and delivering the Licensed Product to customers) of the Licensed Products,
including: (a) strategic marketing, sales force detailing, advertising, medical
education and liaison, and market and product support; (b) any post-approval
clinical trials that are not conducted for obtaining Regulatory Approval(s)
(but, for clarity, excluding any post-approval clinical trials that must be
conducted to maintain Regulatory Approval), and (c) all customer support,
invoicing and sales activities. “Commercialize” means to engage in
Commercialization activities.
1.16    “Commercially Reasonable Efforts” means, with respect to a Party in the
performance of its obligations hereunder in relation to the Licensed Products,
the application by or on behalf of such Party of a level of efforts that a
[…***…] pharmaceutical or biotechnology company, as the case may be, would apply
to such activities in relation to a similar pharmaceutical or biologic product,
as applicable, owned by it or to which it has exclusive rights, which product is
at a similar stage in its development or product life and is of similar market
potential and strategic value (in each case as compared to the Licensed Product)
taking into account efficacy, safety, expected and actual Regulatory Authority
approved labeling, the competitiveness of alternative products in the
marketplace and market conditions, the patent, regulatory (i.e. regulatory
exclusivity) and other proprietary position of the Licensed Product, the
likelihood of regulatory approval of the Licensed Product given the regulatory
structure involved, the expected and actual profitability of the Licensed
Product (excluding […***…]), and other relevant factors, based on conditions
then prevailing.
1.17    “Competing Product” means (a) any CAR-T Product or TCR-T Product
directed to the same Target as a Licensed Product, including CD19 (the Target of
KTE-C19); and (b) to the extent not covered by clause (a), any CAR-T Product or
TCR-T Product directed to the same Target as any IND Product that is or was part
of a Product Evaluation by DS pursuant to Section 2.2.2 and for which DS did not
exercise the Option (including the IND Product that was the subject of such
unexercised Option), provided in the case of (b), such CAR-T Product or TCR-T
Product shall no longer be deemed a Competing Product […***…] ([…***…]) years
after […***…] (the “Tail Period”) (however, subclause (a) above shall continue
to apply); but excluding any Licensed Product for use in the Field in the
Territory in each case of (a) and (b). Where DS has elected not to exercise the
Option for […***…] or more IND



Products directed to the same Target, the applicable date from which the Tail
Period is measured shall be the date that […***…].

1.18    “Confidential Information” means all non-public information disclosed by
a Party to the other Party under this Agreement, including any such information
related to any scientific, clinical, engineering, manufacturing, marketing,
financial, or personnel matters relating to a Party, or related to a Party’s
present or future products, sales, suppliers, customers, employees, investors,
business plans, Know-How, regulatory filings, data, compounds, research
projects, work in progress, future developments or business, in all such cases
whether disclosed in oral, written, graphic or electronic form, and whether or
not specifically marked as confidential or proprietary, where under the
circumstances in which such disclosure was made or given the nature of
information disclosed, a reasonable person would consider such information
confidential; provided, however, that in any event, Confidential Information
excludes any information that (a) is known by the receiving Party at the time of
disclosure, and not through a prior disclosure by or on behalf of the disclosing
Party, as documented by the receiving Party’s written records in existence prior
to the receipt of such information; (b) is or becomes in the public domain,
other than through the receiving Party’s breach of the confidentiality
obligations set forth in this Agreement; (c) is subsequently rightfully
disclosed to the receiving Party by a Third Party who is not directly or
indirectly under an obligation of confidentiality to the disclosing Party; or
(d) is developed by or for the receiving Party independently of, and without
reference to or use of, the information received from the disclosing Party.
Confidential Information shall include: (i) the terms and conditions of this
Agreement; and (ii) information disclosed by either Party pursuant to the
Confidentiality Agreement.
1.19    “Confidentiality Agreement” means that certain Mutual Confidentiality
Agreement between Kite and DS dated as of April 25, 2016.
1.20    “Control” means with respect to any Know-How, Patent, or other
intellectual property right, possession of the right, whether directly or
indirectly, and whether by ownership, license, or otherwise, to grant a license,
sublicense, or other right to or under, such Know-How, Patent, or other
intellectual property right as required herein without violating the terms of
any agreement or other arrangements with any Third Party.
1.21    “CTN” means the Clinical Trial Notification filed with Japan’s
Pharmaceuticals and Medical Devices Agency for the purpose of conducting
clinical trials of a pharmaceutically active agent in humans in Japan.
1.22    “Development” means all development activities for the Licensed Products
that are directed to obtaining Regulatory Approval(s) of the Licensed Products,
including all non- clinical, preclinical, and clinical testing and studies of
the Licensed Products; toxicology, pharmacokinetic, and pharmacological studies;
CMC activities; statistical analyses; assay development; protocol design and
development; the preparation, filing, and prosecution of any MAA for the
Licensed Products; development activities directed to label expansion and/or
obtaining Regulatory Approval for one or more additional indications following
initial Regulatory Approval; development activities conducted after the launch,
excluding any post- approval clinical trials that are not conducted for
obtaining Regulatory Approval(s) (but, for
1.23    

clarity, including any post-approval clinical trials that must be conducted to
maintain Regulatory Approval); and all regulatory affairs related to any of the
foregoing including negotiations with Regulatory Authority and the product
labeling or label change. “Develop” and “Developing” have correlative meanings.
1.24    “Disclosed Know-How” has the meaning set forth in Section 2.8.1.
1.25    “Dollar” means United States dollars, and “$” shall be interpreted
accordingly.
1.26    “DS Housemark” means any trademark or trade name, and registrations and
applications therefor, owned or Controlled by DS and covering DS’s (or its
Affiliate’s) corporate name or company logo.
1.27    “DS Know-How” means any Know-How that (a) is Controlled by DS or its
Affiliates as of the Effective Date or during the Term, and (b) is necessary or
actually useful for the Development, manufacture or Commercialization of the
Licensed Products in the Field, but excluding all Collaboration Know-How and DS
Patents.
1.28    “DS Patent” means any Patent that (a) is Controlled by DS or its
Affiliates as of the Effective Date or during the Term, and (b) is necessary or
reasonably useful for the Development, manufacture or Commercialization of the
Licensed Products in the Field, but excluding all Collaboration Patents.
1.29    “DS Target” means a Target against which DS or its Affiliates is
researching one or more CAR-T Products or TCR-T Products following the
commencement of (i) for CAR-T Products, […***…]; and (ii) for TCR-T Products,
[…***…].
1.30    “DS Technology” means all DS Know-How and all DS Patents.
1.31    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and the rules, regulations, and schedules promulgated thereunder.
1.32    “Executive Officers” means the Chief Executive Officer in the case of
Kite and the Chief Executive Officer in the case of DS, provided that either
Chief Executive Officer may designate any employee with a title of executive
vice president or above as an Executive Officer.
1.33    “FDA” means the United States Food and Drug Administration or any
successor agency thereto.
1.34    “Field” means all human therapeutic and prophylactic uses.
1.35    “First Commercial Sale” means, with respect to any Licensed Product, the
first sale, transfer or disposition for value of such Licensed Product by DS,
its Affiliates or Sublicensees to an end user or prescriber for use,
consumption, or resale anywhere in the Territory. […***…]



[…***…] shall not constitute a First Commercial Sale.
1.36    “FTE” means the efforts of one or more employees or independent
contractors equivalent to the efforts of a full time employee based upon a total
of […***…] for a […***…] period.
1.37    “FTE Rate” means an initial rate of […***…] Dollars ($[…***…]) per FTE
per year. Commencing January 1, 2018, the FTE Rate shall be changed […***…]
basis to reflect any […***…] (as the case may be) in the applicable […***…]
(based on the change in the […***…] as of the Effective Date to […***…] as of
the date of the calculation of such revised FTE Rate).
1.38    “Generic Product” means, with respect to a Licensed Product, any product
sold by a Third Party (including a “generic product,” “biogeneric,” “follow-on
biologic,” “follow-on biological product,” “follow-on protein product,”
“follow-on CAR-T Product,” “follow-on TCR- T Product,” “similar biological
medicinal product,” or “biosimilar product”) approved by way of an abbreviated
regulatory mechanism by the Regulatory Authority in the Territory that, in each
case, (a) has not been licensed by DS or its Affiliates to such Third Party in
the Territory, and (b) in the Territory, meets the equivalency determination by
the applicable Regulatory Authority (including a determination that the product
is “comparable,” “interchangeable,” “bioequivalent,” “biosimilar” or other term
of similar meaning, with respect to the Licensed Product), in each case, as is
necessary to permit substitution of one product for another product under
Applicable Law.
1.39    “Good Clinical Practices” or “GCP” means the then-current standards,
regulations, practices and procedures promulgated or endorsed by the FDA for the
design, conduct, performance, monitoring, auditing, recording, analyses and
reporting of clinical trials as set forth in the guidelines adopted by the ICH,
titled “Guidance for Industry E6 Good Clinical Practice: Consolidated Guidance”
(or any successor document), and the equivalent promulgated or endorsed by any
other Regulatory Authority, in each case as they may be updated from time to
time.
1.40    “Good Laboratory Practices” or “GLP” means the then-current standards,
regulations, practices, and procedures for laboratory activities of biologics
promulgated or endorsed by the FDA as set forth in 21 C.F.R. § 58 (or any
successor statute or regulation) or the Good Laboratory Practice principles of
the Organization for Economic Co-Operation and Development (OECD)), and the
equivalent promulgated or endorsed by any other Regulatory Authority, in each
case as they may be updated from time to time.
1.41    “Good Manufacturing Practices” or “GMP” means the then-current good
manufacturing practices required by the FDA and other Applicable Laws in the
United States relating to the manufacture and testing of biopharmaceutical
materials, and comparable Applicable Laws and requirements of Regulatory
Authorities in the Territory relating to the manufacture and testing of
biopharmaceutical materials, in each case as they may be updated from time to
time, including applicable rules and guidelines promulgated under the ICH.
1.42    “ICH” means the International Conference on Harmonization.



1.43    “IFRS” or “International Financial Reporting Standards” means an
integrated system of International Accounting Standards and International
Financial Reporting Standards, consistently applied.
1.44    “Initiation” means, with respect to a clinical trial, the enrollment of
the first subject in such clinical trial.
1.45    “In-License Agreements” means any Third Party agreements under which
Kite or its Affiliates obtained rights to any Kite Technology. The In-License
Agreements existing as of the Effective Date are set forth in Schedule 1.44.
Additional In-License Agreements may be added in accordance with Section
2.1.5.1.
1.46    “IND” means an Investigational New Drug Application filed with the FDA
pursuant to 21 CFR 312.20 or any successor regulation thereto.
1.47    “IND Product” means any Product (a) that is listed on Schedule 1.46; or
(b) for which Kite, its Affiliates, agents or marketing or development partners
have submitted an IND to the FDA during the Option Exercising Period.
1.48    “Invention” means any process, method, composition of matter, article of
manufacture, invention, discovery or finding, patentable or otherwise, that is
discovered, conceived of and/or reduced to practice as a result of a Party
exercising its rights or carrying out its obligations under this Agreement,
whether directly or via its Affiliates, agents or contractors, including all
rights, title and interest in and to the intellectual property rights therein.
1.49    “Japanese Yen” or “JPY” means the official currency of Japan and “¥”
shall be interpreted accordingly.
1.50    “Kite Housemark” means any trademark or trade name, including
registrations and applications therefor, owned or Controlled by Kite covering
Kite’s corporate name and/or company logo.
1.51    “Kite Know-How” means any Know-How that (a) is Controlled by Kite or its
Affiliates as of the Effective Date or during the Term (but subject to Section
2.1.5), and (b) is necessary or actually useful for the Development, manufacture
or Commercialization of the Licensed Products in the Field in the Territory, but
excluding all Collaboration Technology and Kite Patents.

1.52    “Kite Patents” means any Patent that (a) is Controlled by Kite or its
Affiliates as of the Effective Date or during the Term (but subject to Section
2.1.5), and (b) claims the Licensed Products or would otherwise be infringed,
but for the license granted herein, by the Development, manufacture or
Commercialization of the Licensed Products in the Field in the Territory, but
excluding all Collaboration Patents. Kite Patents existing as of the Effective
Date are listed on Schedule 1.51.
1.53    “Kite Target” means […***…]



[…***…]
1.54    “Kite Technology” means all Kite Know-How and all Kite Patents.
1.55    “Kite Territory” means worldwide outside the Territory.
1.56    “Know-How” means any non-public knowledge, know-how, technology,
information, data, trade secrets, formulas, formulations, processes, techniques,
inventions, methods, discoveries, specifications, formulations, compositions,
materials, ideas, developments, test procedures and results.
1.57    “Knowledge” of a Party means the actual or constructive knowledge of the
senior executives of such Party, including the chief executive officer, and any
executive vice president, the general counsel, or the chief medical officer of a
Party, or any personnel holding positions equivalent to such job titles (but
only to the extent such positions exist at such Party).
1.58    “KTE-C19” means Kite’s proprietary anti-CD19 CAR-T Product known as KTE-
C19 and as described in Schedule 1.57.
1.59    “Licensed Products” means (a) KTE-C19 and (b) any Opt-in Product(s)
(each, a “Licensed Product”).
1.60    “MAA” or “Marketing Authorization Application” means an application to
the appropriate Regulatory Authority for approval to market a Licensed Product
(but excluding Pricing Approval) in any particular jurisdiction and all
amendments and supplements thereto.
1.61    “Manufacturing Cost” means, with respect to the Licensed Products
supplied by Kite to DS under this Agreement:
1.61.1    If such Licensed Product is manufactured by a Third Party under
contract with Kite or its Affiliates, and supplied to DS by Third Party contract
manufacturer(s) either directly to DS, or indirectly to Kite or its Affiliates
for further supply to DS, the Manufacturing Cost means […***…]. As used in this
paragraph, “Additional Costs” means (a) […***…]



[…***…].
1.61.2    If such Licensed Product is manufactured by Kite or its Affiliates,
the Manufacturing Cost means […***…]. As used herein:
1.61.2.1    “Direct Expenses” are those material and labor and services expenses
captured in time sheets, invoices, and the like that are […***…].
1.61.2.2    “Indirect Expenses” means a reasonable allocation of expenses
associated with […***…] but, in each case, excluding any Direct Expenses.
Indirect Expenses shall be calculated in accordance with Kite’s standard
accounting methodology.
1.62    “Medical Affairs Activities” means: (a) the coordination of medical
information requests and field based medical liaisons in the Territory with
respect to Licensed Products commercially launched in the Territory; and (b)
those clinical studies conducted in the Territory after Regulatory Approval of a
Licensed Product has been obtained which are neither intended nor designed to
support a Regulatory Filing, including medical affairs studies, post marketing
studies, and investigator and physician-initiated studies, in all such cases
initiated by or under the control or direction of DS.
1.63    “Necessary IP” means one or more Patents that are (a) owned or
controlled by a Third Party and to which Kite acquires a license following the
Effective Date or (b) acquired by Kite following the Effective Date, […***…].



1.64    “Net Sales” means with respect to any Licensed Product, the gross
amounts invoiced by DS or its Affiliates or Sublicensees to any Third Party for
sales of the Licensed Products, less the following deductions, to the extent
such deductions are actually paid, incurred, or otherwise taken, and are
reasonable and customary:
1.64.1    […***…];
1.64.2    […***…];
1.64.3    […***…]; and
1.64.4    […***…].
Components of Net Sales shall be determined in the ordinary course of business
in accordance with IFRS, consistently applied. For purposes of determining when
a sale of any Licensed Product occurs for purposes of calculating Net Sales,
[…***…]. For purposes of determining Net Sales, a “sale” shall not include
[…***…].
In the event that DS sells a Licensed Product (a) […***…]. In the event that DS
[…***…].



1.65    “NIH Product” means a product developed by the National Cancer Institute
(“NCI”) pursuant to a cooperative research and development agreement between
Kite and NCI that is subject to a license agreement between Kite and the
National Institutes of Health and for which NCI has completed a technology
transfer to Kite relating to the manufacture of such product.
1.66    “Opt-in Product” means any IND Product(s) for which DS has timely
exercised its Option to include such product as a Licensed Product under this
Agreement.
1.67    “Option” has the meaning set forth in Section 2.2.1.
1.68    “Option Exercising Period” means the […***…] period after the Effective
Date and any extension thereof in accordance with Section 2.2.5.
1.69    “Opt-out Product” means any IND Product(s) (a) for which DS has
affirmatively elected during the applicable Evaluation Period to not exercise
its Option; or (b) for which DS has not exercised its Option during the
applicable Evaluation Period to include such product as a Licensed Product under
this Agreement.
1.70    “Patents” means all patents and patent applications (which for the
purpose of this Agreement shall be deemed to include certificates of invention
and applications for certificates of invention), including all divisionals,
continuations, substitutions, continuations-in-part, re- examinations, reissues,
additions, renewals, revalidations, extensions, and supplemental protection and
the like of any such patents and patent applications, and any and all foreign
equivalents of the foregoing.
1.71    “Person” means any individual, corporation, association, partnership
(general or limited), joint venture, trust, estate, limited liability company,
limited liability partnership, unincorporated organization, government (or any
agency or political subdivision thereof) or other legal entity or organization.
1.72    “Pricing Approval” means the approval, agreement, determination or
governmental decision of a Regulatory Authority establishing the price for a
Licensed Product that can be charged and/or reimbursed in regulatory
jurisdictions where the applicable Regulatory Authority approves or determines
the price and/or reimbursement of pharmaceutical and biologic products.
1.73    “Products” means any CAR-T Product or TCR-T Product Controlled by Kite
(i) as of the Effective Date and set forth on Schedule 1.72 ([…***…]) or (ii)
during the Option Exercising Period ([…***…]).
1.74    “Product Trademarks” means the trade names, trademarks, service marks,
design and logos for the Licensed Products selected pursuant to Section 6.7 for
use in connection with the Commercialization of Licensed Products. Product
Trademarks excludes any trade names, trademarks, service marks, design or logos
that include any corporate name or logo of the Parties or their Affiliates.



1.75    “Quality Agreement” has the meaning set forth in Section 7.1.1.
1.76    “Regulatory Approval” means any approval, product and establishment
license, registration, or authorization, including pricing approvals and
reimbursement approvals, of any Regulatory Authority required for the
manufacture, use, storage, import, transport, or Commercialization of a Licensed
Product in accordance with Applicable Laws.
1.77    “Regulatory Authority” means any applicable government regulatory
authority involved in granting approvals for the manufacture, Development,
Commercialization, reimbursement, and/or pricing of a Licensed Product in the
Territory. “Regulatory Authority” in the Territory includes Japan’s Ministry of
Health, Labor and Welfare, the Japanese Pharmaceuticals and Medical Devices
Agency, or any successor agency of the foregoing having regulatory jurisdiction
over the manufacture, Development, Commercialization, reimbursement, and/or
pricing of drugs or biologics in the Territory.
1.78    “Regulatory Filings” means all documentation, correspondence,
submissions, applications and notifications submitted to or received from a
Regulatory Authority that are necessary or reasonably useful in order to
Develop, manufacture and Commercialize a Licensed Product in the Field.
Regulatory Filings include, with respect to each Licensed Product, all INDs,
CTAs, CTNs, MAAs, Regulatory Approvals, and amendments and supplements of any of
the foregoing, as well as the contents of any minutes from formal meetings
(whether in person or by audio conference or videoconference) with a Regulatory
Authority.
1.79    “ROFN Product” has the meaning set forth in Section 2.10.1.
1.80    “Safety Agreement” has the meaning set forth in Section 5.7.2.
1.81    “Sublicensee” means a Third Party or an Affiliate of DS, in each case
which is granted a sublicense by DS to any of the Kite Technology pursuant to
Section 2.1.2.
1.82    “Target” means an antigen expressed on or in a tumor cell.
1.83    “Tax” or “Taxes” means (a) any taxes, assessments, fees, including
income, profits, gross receipts, net proceeds, sales, alternative or add on
minimum, ad valorem, turnover, property, personal property (tangible and
intangible), environmental, stamp, leasing, lease, user, duty, franchise,
capital stock, transfer, registration, license, withholding, social security (or
similar), unemployment, disability, payroll, employment, social contributions,
fuel, excess profits, occupational, premium, windfall profit, severance,
estimated, or other charge of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not and (b) any liability for
the payment of any amounts of the type described in clause (a) as a result of
the operation of law or any express obligation to indemnify any other person.
1.84    “TCR” means a T cell receptor.
1.85    “TCR-T Product” means a pharmaceutical or biologic product containing an
engineered autologous T cell expressing a TCR directed against a particular
Target.
1.86    “Territory” means Japan.



1.87    Third Party” means a Person other than DS, Kite, or their respective
Affiliates.
1.88    “Third Party Agent” has the meaning set forth in Section 2.8.2.
1.89    “Transaction Agreements” means, individually and collectively, this
Agreement and the various other agreements expressly referenced herein to be
entered into between the Parties including the Safety Agreement and the Quality
Agreement, once executed and the ROFN Agreement, if and when executed.
1.90    “Valid Claim” means a claim of any issued and unexpired patent (as may
be extended through supplementary protection certificate or patent term
extension or the like) or pending patent application included within Kite
Patents, Kite Sole Patents or Joint Patents, which claim has not been revoked,
held invalid, unpatentable, or unenforceable by a patent office, court or other
governmental agency of competent jurisdiction in a final and non-appealable
judgment (or judgment from which no appeal was taken within the allowable time
period) and which claim has not been disclaimed, denied or admitted to be
invalid, unpatentable, or unenforceable through reissue, re-examination or
disclaimer or otherwise. In the case of patent applications, in order to be
considered within the scope of a Valid Claim, a patent application cannot have a
priority date that is […***…] or more years earlier than any date on which the
patent application was pending, provided that upon the issuance of a patent from
such patent application, the claims therein shall again be deemed to be Valid
Claims (subject to the preceding sentence).
1.91    Additional Definitions. The following table identifies the location of
definitions set forth in various Sections of the Agreement:
Defined Term
Section
Action
10.5.2.1
Alliance Manager
3.1
Claims
13.1
Clinical Data
2.2.2
Code
14.4
Commercialization Plan
6.2
Development Plan
4.2
DS Group
13.2
DS Indemnitees
13.1
DS Wind Down Period
2.5.2
Evaluation Period
2.2.3
Extension Fee
2.2.5
Grantee
2.8.1
Grantor
2.8.1
Guarantee
Recitals
Indemnified Party
13.3
Indemnifying Party
13.3
Japan Milestone Payment
8.5.2






Defined Term
Section
Joint Inventions
10.1
JOC
3.3
Joint Patents
10.1
JSC
3.2
Key Regulatory Filings
5.2.1
Kite Indemnitees
13.2
Kite Manufacturing Know-How
7.2.2
Kite Partner
4.8.3
Kite Partner Agreement
4.8.3
Kite Wind Down Period
2.6.3
Kite-Prosecuted Patents
10.3.1
Negotiation Period
2.10.1
New Affiliate IP
2.1.5.3
NIH Agreement
Schedule 1.44
Opt-in Fee
2.2.4
Option
2.2.1
Option Term
2.2.1
ParentCo
1st Paragraph
Pre-IND Data
2.2.2
Product Evaluation
2.2.2
Product Infringement
10.5
Product Trademarks
6.7
Remedial Action
5.8.2
ROFN Agreement
2.11.1
ROFN Protection Period
2.10.2
Royalty Term
8.4.2
Sole Inventions
10.1
Sole Patents
10.1
Successful Completion
7.2.4
Technology Transfer
7.2
Term
14.1
Third Party Agent
2.8.2
Third Party Offer
2.11.1
Trademark License
2.7.1
SEC
11.4.3
Second Negotiation Period
2.10.1
VAT
9.4.5







ARTICLE II    
LICENSES, OPTION AND EXCLUSIVITY

2.1    License to DS.

2.1.1    License Grant. Subject to the terms and conditions of this Agreement,
Kite hereby grants to DS an exclusive (even as to Kite and its Affiliates),
royalty-bearing and sublicenseable (solely as set forth in Section 2.1.2)
license under the Kite Technology and Kite’s interest in the Collaboration
Technology to Develop, use, manufacture, have manufactured (solely through an
Approved CMO), sell, offer for sale, have sold, import, export, and otherwise
Commercialize the Licensed Products in the Field in the Territory. The scope of
the license granted in this Section will include the rights to manufacture and
have manufactured (solely through an Approved CMO) in the Kite Territory
(excluding sell, offer for sale, have sold, Commercialize activities) only for
the purpose of Commercializing the Licensed Products in the Territory.

2.1.2    Sublicense Rights. Subject to the terms and conditions of this
Agreement, DS shall have the right to sublicense the rights granted to it under
Section 2.1.1 without Kite’s consent: (a) to its Affiliates, provided that such
sublicense shall automatically terminate if such Sublicensee ceases to be an
Affiliate of DS (without the right to further sublicense except as set forth in
subclause (b) or (c)); (b) to its Third Party subcontractors (without the right
to further sublicense) for the sole purpose of performing part of DS’s
obligations with respect to the Development of the Licensed Products; and (c) to
an Approved CMO (without the right to further sublicense) for the sole purpose
of manufacturing and supply the Licensed Products to DS. DS shall not grant any
other sublicense without Kite’s express prior written consent. Each sublicense
granted by DS shall be consistent with the terms and conditions of this
Agreement, and DS shall ensure that each Sublicensee agrees in writing to comply
with the terms and conditions of this Agreement that are applicable to such
Sublicensee’s activities under such sublicense. DS shall remain fully
responsible for all of its Sublicensees’ activities, including any and all
failures by its Sublicensees to comply with the applicable terms and conditions
of this Agreement. Within […***…] after the grant of a sublicense with a Third
Party for which DS needs to obtain Kite’s prior written consent under this
Section, DS shall notify Kite and shall provide Kite with a true and complete
copy of the sublicense agreement (redacted as to economic terms and other
commercially sensitive numbers and provisions unrelated to this Agreement).
2.1.3    Retained Rights. Kite hereby expressly retains: (a) the right under the
Kite Technology to exercise its rights and perform its obligations under this
Agreement, whether directly or through one or more licensees (other than DS) or
subcontractors; (b) subject to Section 2.6, all rights to practice and license
the Kite Technology outside of the scope of the licenses granted in Section
2.1.1, including the exclusive right to Develop, use, manufacture, have
manufactured, import, export, and otherwise Commercialize the Licensed Products
in the Kite Territory. DS acknowledges that an In-License Agreement may also
provide for retained rights by the licensor of the Kite Technology under such
In-License Agreement and that DS’s license hereunder is subject to such retained
rights.



2.1.4    In-License Agreements. DS acknowledges that certain of the Kite
Technology has been licensed to Kite under the In-License Agreements, and that
DS’s license under such Kite Technology is therefore a sublicense under and
subject in all cases to the terms of the In-License Agreements, and DS agrees to
comply with all applicable provisions of the In-License Agreements. For clarity,
Kite is required to obtain consent prior to sublicensing any NIH Product to DS.
Kite hereby warrants that it has obtained such consent for KTE-C19 as of the
Effective Date, and will use reasonable efforts to obtain such consent for all
other NIH Products. DS further acknowledges that the licensed field of use under
an In-License Agreement may be narrower than the Field and agrees that, in such
case, DS’s sublicense under the applicable Kite Technology shall be limited to
the scope of the licensed field of use under such In-License Agreement.

2.1.5    New Kite Technology.

2.1.5.1    If, during the Term, Kite obtains Control of any Necessary IP (except
as set forth in Section 2.1.5.4), then Kite will share the terms and conditions
of the agreement through which Kite obtained such Necessary IP with DS promptly
after the execution of such agreement.
(a)    If DS determines, […***…], then DS shall notify Kite in writing thereof.
Upon Kite’s receipt of such notice, (i) such Necessary IP shall be included in
the Kite Technology, (ii) the agreement through which Kite obtained such
Necessary IP shall be deemed to be an In-License Agreement, and (iii) Section
8.5.4 shall apply with regard to such Necessary IP relating to KTE-C19 and
Section 8.5.2 shall apply with regard to such Necessary IP relating to all other
Licensed Products (but not KTE-C19).
(b)    If DS determines […***…], then DS shall notify Kite in writing thereof
and (i) such Necessary IP shall not be included in the Kite Technology, (ii) the
agreement through which Kite obtained such Necessary IP shall not be deemed to
be an In-License Agreement, and (iii) Section 8.5.4 and Section 8.5.2 shall not
apply with regard to such Necessary IP relating to Licensed Products. If DS
determines, […***…], for the Development, manufacture, or Commercialization of
the Products in the Field in the Territory, then the Parties will follow the
licensing process according to Section 2.1.5.2.
(c)    If DS determines […***…], then DS shall have the option to terminate such
Licensed Product(s) to which such Necessary IP relates pursuant to Section
14.2.4.
2.1.5.2    If during the Term, Kite obtains Control of any intellectual property
rights that are owned or controlled by a Third Party that are not Necessary IP
[…***…], then Kite may bring such new intellectual property rights to the
attention of DS in writing, including a description of such intellectual
property rights, and the Parties in good faith will discuss whether such new
intellectual property rights should be made



available for use by DS pursuant to this Agreement for the Development,
manufacture or Commercialization of Licensed Products in the Field in the
Territory. […***…]. The Parties will discuss the rationale of including the new
intellectual property rights and […***…].
(a)If the Parties agree in writing […***…] for such new intellectual property
rights, then (i) such new intellectual property rights shall thereafter be
included in the Kite Technology, and (ii) the agreement through which Kite
obtained such new intellectual property rights shall thereafter be deemed an
In-License Agreement.
(b)If DS […***…], then (i) such intellectual property rights shall not be
included in the Kite Technology, and (ii) the agreement through which Kite
obtained such new intellectual property rights shall not be considered an
In-License Agreement.
2.1.5.3    If during the Term, a Third Party becomes an Affiliate of Kite as a
result of a merger with, acquisition, consolidation or similar transaction of
Kite, any intellectual property rights owned or controlled by such new Affiliate
as of the closing of such transaction or developed by such new Affiliate
thereafter independent of Kite’s activities under this Agreement and without
using any Kite Technology (“New Affiliate IP”) shall be excluded from the Kite
Technology and shall not be licensed to DS under this Agreement except as
expressly set forth below.
(a)If such Third Party was a party to an In-License Agreement at the timing of
such merger or acquisition, then the sublicenses to such New Affiliate IP
granted to DS, its Affiliates or Sublicensees under this Agreement based on such
In-License Agreements will continue to be in force even after such merger or
acquisition.
(b)If such New Affiliate IP includes any Necessary IP that is not subject to
subsection (a) above, then […***…]. If the Parties cannot agree in writing upon
such terms within […***…] of engaging in such discussions, then DS shall have
the option to terminate this Agreement with respect to any Licensed Product(s)
to which such Necessary IP relates pursuant to Section 14.2.4.
2.1.5.4    If during the Term, […***…]



[…***…], the Parties shall discuss the necessity of licensing in such rights in
good faith, employing qualified individuals to participate in such discussions.
2.1.6    Patent License Registration. Kite agrees to register itself, or to
cooperate with DS to register, the exclusive license of the Kite Patents granted
under Section 2.1.1 to DS in the Territory as a “Senyou Jisshiken” in accordance
with Article 77 of the Japanese Patent Law of 1959, or a “Kari-Senyo Jisshiken”
in accordance with Article 34-2 thereof, in Japan, at DS’s request and expense.

2.2    DS Option.
2.2.1    Option Grant. Subject to the terms and conditions of this Agreement,
from the Effective Date until later of (a) […***…] or (b) […***…], Kite hereby
grants to DS the exclusive option to include any Product as a Licensed Product
under this Agreement (the “Option”), which option may be exercised as set forth
in Section 2.2.3 below. During the Option Term, Kite shall not commercialize any
Product in the Territory or grant any Third Party the right to develop and
commercialize any Product in the Territory unless and until DS’s Option for such
Product expires under Section 2.2.3.

2.2.2    Evaluation. After the Effective Date and during the Option Exercising
Period, upon DS’s request, Kite shall promptly provide DS with Pre-IND Data and
Clinical Data for the IND Product(s) so requested. If any Product becomes an IND
Product during the Option Exercising Period, Kite shall promptly inform DS of
such achievement and of the Target of such IND Product. Upon DS’s request, Kite
shall provide DS with Pre-IND Data and Clinical Data and intellectual property
rights information for such IND Product (including any then-existing
agreement(s) that, if DS were to exercise its Option for such IND Product, would
be deemed an In-License Agreement(s)). Following the delivery of Pre-IND Data
and Clinical Data and intellectual property rights information for the IND
Product(s) so requested, upon DS’s reasonable request during the Evaluation
Period for such IND Product(s), Kite shall keep DS updated on the Development of
such IND Product(s) and shall provide DS with additional Pre-IND Data and
Clinical Data and intellectual property rights information (including new
agreement(s) that have been executed in the interim that, if DS were to exercise
its Option for such IND Product, would be deemed an In-License Agreement(s)) for
such IND Product(s) as such information become available. In addition, upon DS’s
reasonable request during the Evaluation Period for such IND Product(s) so
requested, Kite shall provide any additional information, including Confidential
Information, for such IND Product. DS shall use the Pre-IND Data and Clinical
Data and intellectual property rights information provided by Kite solely to
evaluate whether to exercise its Option for such IND Product. DS’s evaluation of
Pre-IND Data and Clinical Data and intellectual property rights information of a
requested IND Product shall be referred to as a “Product Evaluation” under this
Agreement. As used herein, “Pre-IND Data” means […***…], and “Clinical Data”
means the […***…]



[…***…]. Notwithstanding the foregoing, for NIH Products, Pre-IND Data and
Clinical Data shall only include such data as is in Kite’s possession or control
and Kite shall not be obligated to obtain additional data from NCI.

2.2.3    Option Exercise and Expiration. DS may exercise the Option, on an IND
Product-by-IND Product basis, by providing written notice of exercise to Kite
before […***…] after the date of filing of the IND (or […***…] from the
Effective Date, if longer) for such IND Product by Kite (the “Evaluation
Period”). Notwithstanding the foregoing, if the dosing of the first patient in a
clinical trial for a particular IND Product occurs later than […***…] following
the date of filing of a Kite IND for such IND Product, then the Evaluation
Period for such IND Product shall be extended for […***…]. If Kite does not
receive the exercise notice for an IND Product before the expiration of the
applicable Evaluation Period or if DS affirmatively elects prior to the
expiration of the applicable Evaluation Period to not exercise its Option for an
IND Product and delivers notice of such election, then the Option for such IND
Product shall automatically expire and, notwithstanding Section 2.6, Kite shall
have the right to continue the Development and Commercialization of such IND
Product in the Territory, either on its own or with a Third Party, with no
further obligations to DS.
2.2.4    Opt-in Payment. On a IND Product-by-IND Product basis, within […***…]
after DS’s exercise of the Option for an IND Product in accordance with Section
2.2.3, DS shall pay to Kite a non-refundable, non-creditable option exercise fee
(the “Opt-in Fee”) of […***…] Dollars ($[…***…]). Notwithstanding the foregoing,
if such IND Product is directed to the same Target as another IND Product for
which DS has already paid the Opt-in Fee, then the Opt-in Fee for such IND
Product shall be reduced to […***…] Dollars ($[…***…]). For clarity, no Opt-in
Fee shall be owed for KTE-C19.

2.2.5    Extension of Option Exercising Period. DS shall have the right to
extend the Option Exercising Period by successive additional […***…] periods if
(a) DS provides Kite with a written extension notice no later than […***…]
before the expiration of the then current Option Exercising Period and Kite does
not, at least […***…] before the expiration of the then-current Option
Exercising Period, provide DS with written notice that Kite does not wish to
extend the Option Exercising Period, and (b) DS pays Kite an extension fee of
[…***…] Dollars ($[…***…]) for each year it extends the Option Exercising Period
(the “Extension Fee”), which amount shall be paid no later than […***…] before
the expiration of the then-current Option Exercising Period.
2.2.6    Effect of Expiration of the Option Exercising Period. For clarity,
expiration of the Option Exercising Period shall not affect any Evaluation
Period and if the Option Exercising Period expires while an Evaluation Period is
in effect, DS shall have the right to continue the evaluation and to exercise
the applicable Option until the expiration of such Evaluation Period.



2.3    License to Kite. Subject to the terms and conditions of this Agreement,
DS hereby grants to Kite a non-exclusive, royalty free license under DS
Technology and DS’s interest in the Collaboration Technology solely to Develop,
make, have made, use, sell, offer for sale, have sold, import, export, and
otherwise Commercialize Licensed Products in the Kite Territory and to perform
Kite’s obligations under this Agreement. The foregoing license may be
sublicensed through multiple tiers, provided that Kite requires each such
sublicensee to comply with all applicable terms and conditions of this
Agreement. Kite shall remain fully responsible for any and all failures by its
sublicensees to comply with the applicable terms and conditions of this
Agreement.
2.4    No Implied License. Neither Party grants to the other Party any rights or
licenses in or to any intellectual property, whether by implication, estoppel,
or otherwise, other than the license rights that are expressly granted under
this Agreement. For clarity, the license granted to DS under any particular Kite
Technology shall be exclusive as to any Third Party only to the extent Kite
Controls the exclusive rights to such Kite Technology. DS shall not, and shall
not permit any of its Affiliates or Sublicensees to, practice any Kite
Technology or any Collaboration Technology solely owned by Kite outside the
scope of the licenses granted to it under this Agreement. Kite shall not, and
shall not permit any of its Affiliates or sublicensees of the DS Technology or
Collaboration Technology solely owned by DS to, practice any DS Technology or
any Collaboration Technology solely owned by DS outside the scope of the
licenses granted to it under this Agreement.

2.5    DS Exclusivity.
2.5.1    Subject to Section 2.5.2, during the Term, DS shall not, and shall
cause its Affiliates not to, either itself or together or through the grant of
rights to any Third Party, […***…] any Competing Product for use […***…].
2.5.2    Notwithstanding the above, if DS or its Affiliate obtains rights to
develop or commercialize any Competing Product as a result of (a) a merger with,
or acquisition of or by, any Third Party, or (b) the acquisition of assets that
include the business of developing or commercializing a Competing Product, DS
shall have […***…] from the closing of such merger or acquisition to wind down
and/or divest, or cause its relevant Affiliate to wind down and/or divest, such
Competing Product (or such longer period as DS (or its Affiliate) is actively
engaged in bona fide efforts to divest such Competing Product) (the “DS Wind
Down Period”), whether by asset sale, license or otherwise, and DS’s development
or commercialization of the Competing Product during the DS Wind Down Period
shall not be deemed a breach of DS’s exclusivity obligations set forth above.
The Parties agree that (i) DS’s (or its Affiliate’s) development or
commercialization of the Competing Product shall be conducted independently of
DS’s (or its Affiliate’s) activities under this Agreement and without the use of
any Kite Technology, Kite Confidential Information or Collaboration Technology;
(ii) […***…]; (iii) for a

reasonable period of time ([…***…]) and solely as reasonably necessary to
transfer the Competing Product to the acquirer or licensee of such Competing
Product, DS (or its Affiliate) shall be permitted to manufacture such Competing
Product for such acquirer or licensee, and to provide technology transfer and
transition services for such Competing Product to such acquirer or licensee
[…***…]; (iv) DS (or its Affiliate) shall have the right to take back rights to
the Competing Product from the acquirer or licensee in the event that DS (or its
Affiliate) terminates the acquisition or license agreement for such Competing
Product due to a breach or other termination event triggered by such acquirer or
licensee, in which event DS shall be required again to divest such Competing
Product in accordance with this Section. For clarity, if DS (or its Affiliate)
winds down but is unable to divest such Competing Product during the DS Wind
Down Period, DS and its Affiliates shall […***…].

2.6    Kite Exclusivity.
2.6.1    During the Term, Kite shall not, and shall cause its Affiliates not to,
either itself or together or through the grant of rights to any Third Party,
Commercialize or have Commercialized any Licensed Product for use in the Field
in the Territory.
2.6.2    Subject to Section 2.6.3, during the Term, Kite shall not, and shall
cause its Affiliates not to, either itself or together or through the grant of
rights to any Third Party, Commercialize or have Commercialized any ROFN Product
for use in the Field in the Territory unless Kite has first met the requirements
of Section 2.10 with respect to such ROFN Product.
2.6.3    Notwithstanding the above, if Kite or its Affiliate obtains rights to
commercialize any ROFN Product as a result of (a) a merger with, or acquisition
of or by, any Third Party, or (b) the acquisition of assets that include the
business of commercializing a ROFN Product, and, pursuant to Section 2.10.3,
elects not to offer such ROFN Product to DS pursuant to Section 2.10, then Kite
shall have […***…] from the closing of such merger or acquisition to wind down
and/or divest, or cause its relevant Affiliate to wind down and/or divest, such
ROFN Product (or such longer period as Kite (or its Affiliate) is actively
engaged in bona fide efforts to divest such ROFN Product) (the “Kite Wind Down
Period”), whether by asset sale, license or otherwise, and Kite’s
commercialization of the ROFN Product during the Kite Wind Down Period shall not
be deemed a breach of Kite's exclusivity obligations set forth above. The
Parties agree that (i) Kite’s (or its Affiliate’s) commercialization of the ROFN
Product shall be conducted independently of Kite’s (or its Affiliate’s)
activities under this Agreement and without the use of any Kite Technology, Kite
Confidential Information or Collaboration Technology; (ii) […***…]; (iii) for a
reasonable period of time (not to exceed […***…]) and solely as reasonably
necessary to transfer the ROFN Product to the acquirer or licensee of such ROFN
Product, Kite (or its Affiliate) shall be permitted to manufacture such ROFN
Product for such acquirer or licensee, and to provide technology transfer and
transition services for such ROFN Product to such acquirer or licensee […***…];
(iv) Kite (or its Affiliate) shall have the right to take back rights to the
ROFN Product from the



acquirer or licensee in the event that Kite (or its Affiliate) terminates the
acquisition or license agreement for such ROFN Product due to a breach or other
termination event triggered by such acquirer or licensee, in which event Kite
shall be required again to divest such ROFN Product in accordance with this
Section. For clarity, if Kite (or its Affiliate) winds down but is unable to
divest such ROFN Product during the Kite Wind Down Period, Kite and its
Affiliates shall […***…].

2.7    Trademark Licenses.

2.7.1    Kite hereby grants to DS an exclusive (even as to Kite and its
Affiliates) license to use the Product Trademarks and Kite Housemarks solely in
connection with DS’s exercise of the license granted to it pursuant to Section
2.1 above, including the limited right to sublicense to Sublicensees as provided
for in such license (the “Trademark License”). DS will use (a) the Product
Trademarks solely in the manner specified in this Agreement in connection with
Licensed Products and not for any other goods or services, and (b) the Kite
Housemarks on the Licensed Products only in the form and manner as reasonably
prescribed in writing to DS in advance from time to time by Kite (provided,
however, that DS shall have a reasonable period of time to modify any of its
promotional, marketing, regulatory, or other practices, including in light of
Applicable Laws, or cease use of the Product Trademarks and Kite Housemarks, as
may be reasonably necessary to comply with any such form and manner
prescriptions or any changes thereto). Without limiting the foregoing, any use
by DS of a Product Trademark for a Licensed Product should be accompanied, if
reasonably possible (e.g. space perspective), by a trademark notice that states
that such Licensed Product Trademark is a trademark (or a registered trademark,
if applicable) of Kite. Any use by DS of the Product Trademarks and Kite
Housemarks, and Kite’s maintenance of the Product Trademarks and Kite
Housemarks, shall be in compliance with all Applicable Laws, including those
relating to the licensing of trademarks, in the Territory. DS and Kite agree to
promptly correct any failure to comply with this Section 2.7.1. For the
avoidance of doubt, DS shall have no responsibility or obligation for (and Kite
shall be solely responsible for) the filing, maintenance, registration,
prosecution, and enforcement of the Product Trademarks and Kite Housemark, which
shall be at Kite’s sole cost and expense.
2.7.2    DS acknowledges Kite’s ownership of all right, title, and interest in
and to the Product Trademarks and Kite Housemark, and agrees that it will do
nothing inconsistent with such ownership, that all use of the Product Trademarks
and Kite Housemark by DS will inure to the benefit of and be on behalf of Kite,
and that any goodwill associated with the use of any Product Trademark and Kite
Housemark by DS will inure to the benefit of Kite. DS agrees that nothing in
this Agreement will give DS any right, title, or interest in the Product
Trademarks and Kite Housemarks other than the right to use the Product
Trademarks and Kite Housemarks in accordance with this Agreement. Anything in
this Agreement to the contrary notwithstanding, if by virtue of DS’s use of the
Product Trademarks and Kite Housemarks, DS acquires any equity, title, or other
rights in or to the Product Trademarks and Kite Housemarks, DS hereby agrees all
such equity, title, or other rights in or to the Product Trademark and Kite
Housemark belong to Kite upon creation of the value, and DS agrees to and hereby
does assign and transfer any such Product Trademark



or Kite Housemark rights to Kite. DS agrees not to use (a) any trademark or
trade name that is confusingly similar to any Product Trademark or Kite
Housemark or (b) file any application to register any trademark or trade name
that is identical or confusingly similar to any Product Trademark or Kite
Housemark.
2.7.3    Kite agrees to register itself, or to cooperate with DS to register,
the exclusive license of the Product Trademark granted under Section 2.7.1 to DS
in the Territory as a “Senyou Shiyouken” in accordance with Article 30 of the
Japanese Trademark Law of 1959, in Japan, at DS’s request and expense.

2.8    Use of Know-How outside the Collaboration.
2.8.1    License Grant. The Parties recognize that each Party will share
Know-How and other intellectual property with the other Party during the course
of the collaboration under this Agreement that may have usefulness and
applicability outside the scope of such collaboration. As such, subject to
Sections 2.5 and 2.6 and the exclusive licenses granted hereunder, each Party
(the “Grantor”) hereby grants the other Party (the “Grantee”) a non-exclusive,
royalty-free license, with the right to sublicense (without the right to further
sublicense) solely to (a) its Affiliates, and (b) Third Party contractors to
perform services for the sole benefit of the Grantee and its Affiliates, under
the Grantor’s or its Affiliates’ Know-How (excluding (a) all Know-How
in-licensed by the Grantor or its Affiliates, and (b) all Patents owned or
Controlled by the Grantor or its Affiliates) that has been disclosed by the
Grantor or its Affiliates to the Grantee (the “Disclosed Know-How”) to research,
develop, use, manufacture, offer for sale, sell, have sold, import, market,
distribute and otherwise commercialize any product or service in the Territory
or outside the Territory during the Term and thereafter; provided that the
foregoing license granted by Kite to DS expressly excludes (i) […***…] (other
than a Licensed Product in the Field in the Territory in accordance with this
Agreement), and (ii) the right to grant a sublicense to manufacture any product
to any entity other than an Approved CMO. Each sublicense granted by the Grantee
of its rights under this Section 2.8.1 shall be consistent with the terms and
conditions of this Agreement, and the Grantee shall ensure that each such
sublicensee agrees in writing to comply with the terms and conditions of this
Agreement that are applicable to such sublicensee’s activities under such
sublicense. The Grantee shall remain fully responsible for all of its
sublicensees’ activities, including any and all failures by its sublicensees to
comply with the applicable terms and conditions of this Agreement.
2.8.2    Know-How Procedures for DS. Within […***…] of the Effective Date or
such longer period as the Parties may agree in writing, the Parties shall
discuss in good faith and enter into a third party reviewer agreement with a
mutually agreed Third Party to perform the activities described in this Section
2.8.2 (the “Third Party Agent”). The Parties may replace the Third Party Agent
by written agreement. If DS wants to use Kite’s Disclosed Know-How in the
Territory or outside of the Territory to develop, manufacture or commercialize
any CAR-T Product or TCR-T Product (other than a Licensed Product in the Field
in the Territory), DS shall notify the Third Party Agent in writing of the DS
Target against which such CAR-T Product or TCR-T Product is intended to be



developed, manufactured or commercialized by DS (which notice shall include an
officer’s certificate certifying that such Target meets the definition of DS
Target herein) and shall simultaneously notify Kite in writing that it has so
notified the Third Party Agent. Within […***…] of its receipt of DS’s notice,
Kite shall provide the Third Party Agent with its list of Kite Targets. Within
[…***…], the Third Party Agent shall either inform the Parties in writing
whether or not such DS Target is also a Kite Target, without disclosing the
identity of such DS Target or any Kite Target, or request such additional
information from the Parties as the Third Party Agent requires to make such
determination. In any event, the Third Party Agent shall inform both Parties in
writing within […***…] of its receiving all necessary information of its
determination as to whether or not such DS Target is also a Kite Target, without
disclosing the identity of such DS Target or any Kite Target. If such DS Target
is not a Kite Target, then DS shall be free to develop, manufacture and
commercialize any CAR-T Product or TCR-T Product against such DS Target in the
Territory and outside of the Territory, even if such DS Target subsequently
becomes a Kite Target. If such DS Target is the same as a Kite Target, DS shall
be prohibited from using any of Kite’s Disclosed Know-How in the development,
manufacture and commercialization of any CAR-T Product or TCR-T Product against
such Kite Target in the Territory and outside of the Territory until such time
that the DS Target is no longer a Kite Target, as determined through the Third
Party Agent process set forth above. For clarity, DS shall be free to develop,
manufacture or commercialize any CAR-T Product or TCR-T Product against a Kite
Target in the Territory and outside of the Territory if no Kite’s Disclosed
Know-How is utilized in such development, manufacture or commercialization,
subject to Section 2.5.
2.9    Use of Patents Outside Collaboration. To the extent that either Party
owns or controls any Patents that could be useful outside the collaboration, at
the request of either Party, the Parties will discuss licensing such Patents,
provided that neither Party shall have any obligation to grant such license.
2.10    Right of First Negotiation. Upon expiration of the Option Exercising
Period and during the Term thereafter, the following provisions shall apply,
subject to Section 2.6.3 and the exclusive licenses granted hereunder:
2.10.1    If Kite intends to develop or commercialize a ROFN Product (as defined
below) in the Territory, Kite shall send a written notice to DS that includes a
non- binding term sheet with the material financial terms for a license to DS
for such ROFN Product in the Territory. Within […***…] of receipt of such term
sheet, DS shall provide to Kite written notice of its non-binding acceptance or
desire to further negotiate, or non- acceptance of such term sheet. If DS
accepts or desires to further negotiate such term sheet, Kite and DS will
negotiate in good faith, for up to […***…] following Kite’s receipt of DS’s
notice or such longer period as the Parties may agree in writing (the
“Negotiation Period”), with the goal of reaching agreement on a license
agreement for such ROFN Product in the Territory on commercially reasonable
terms that is satisfactory to each Party in its sole discretion. During the
Negotiation Period, Kite will provide to DS due diligence information and data
reasonably requested by DS, including, if applicable, […***…]



[…***…]. If DS does not notify Kite in writing of its acceptance of the term
sheet or its desire to further negotiate such terms prior to expiration of the
applicable […***…] period, if DS does not accept Kite’s term sheet, or if the
Parties do not reach agreement upon and execute a license agreement in
accordance herewith upon expiration of the Negotiation Period, then, in each
such case, Kite shall have the right to proceed with the development and
commercialization of such ROFN Product in the Territory, either on its own or
with a Third Party, subject to Section 2.10.2. As used herein, “ROFN Product”
means any CAR-T Product or TCR-T Product directed against […***…].
2.10.2    If the Parties engaged in a negotiation for a license agreement for a
ROFN Product in the Territory in accordance with Section 2.10.1 where such
agreement was not executed within the Negotiation Period, and within the […***…]
period (the “ROFN Protection Period”) following the expiration of the
Negotiation Period, Kite negotiates a final term sheet (i.e., a term sheet that
is to be the basis of a draft agreement), letter of intent or similar agreement
with a Third Party for a license to such ROFN Product in the Territory on terms
that, […***…] (a “Third Party Offer”), Kite will notify DS and provide it with
the material terms and conditions of such Third Party Offer (but will not
identify such Third Party) within […***…] after completing negotiations of the
Third Party Offer. DS will treat the Third Party Offer as the Confidential
Information of Kite. DS will have […***…] after receipt of the Third Party Offer
to notify Kite whether it wishes to enter into a new agreement with Kite in
accordance with all of the material terms and conditions of the Third Party
Offer (the “ROFN Agreement”). If DS notifies Kite that it intends to enter into
the ROFN Agreement, Kite agrees (i) to the extent not previously provided to DS
and provided to such Third Party, to provide to DS additional due diligence
information and data reasonably requested by DS, including, if applicable, any
data package submitted to the FDA to support the initiation of the first human
clinical trial of such ROFN Product and any results at a pre-defined interim
analysis or at primary analysis of any clinical trial of such ROFN Product,
including documents describing the top line results of a Phase 1 clinical trial
of such ROFN Product along with any patent or in-license information related to
such ROFN Product in the Territory, and (ii) to negotiate a new collaboration
and license agreement for such ROFN Product in the Territory with DS in good
faith in accordance with the terms and conditions contained in the Third Party
Offer for […***…] following its receipt of DS’s notice or such longer period as
the Parties may agree in writing (the “Second Negotiation Period”). If DS
declines to enter into the ROFN Agreement, or if DS does not notify Kite within
the […***…] period described above that DS wishes to enter into the ROFN
Agreement, or if the Parties do not enter into the ROFN Agreement prior to the
expiration of the Second Negotiation Period, then, during the remainder of the
ROFN Protection Period, Kite may enter into an agreement with any Third Party
for such ROFN Product in the Territory on terms and conditions that are the
[…***…], taken as a whole, taken as a whole, to Kite, as those contained in the
Third Party Offer. Following the

expiration of the ROFN Protection Period, Kite will have no further obligations
to DS under this Section 2.10 with respect to such ROFN Product.
2.10.3    For clarity, if Kite or its Affiliate obtains rights to commercialize
any ROFN Product as a result of (a) a merger with, or acquisition of or by, any
Third Party, or (b) the acquisition of assets that include the business of
commercializing a ROFN Product, then Kite (or its successor) may elect in its
sole discretion to either offer such ROFN Product to DS pursuant to this Section
2.10 or to wind down and/or divest, or cause its relevant Affiliate to wind down
and/or divest, such ROFN Product in accordance with Section 2.6.3.
ARTICLE III    
GOVERNANCE
3.1    Alliance Managers. Promptly after the Effective Date, each Party shall
appoint an individual who shall be an employee of such Party having appropriate
qualifications and experience to act as the alliance manager for such Party (the
“Alliance Manager”). Each Alliance Manager shall be responsible for coordinating
and managing processes and interfacing between the Parties on a day-to-day basis
throughout the Term. Each Alliance Manager shall be permitted to attend meetings
of the JSC, JOC and any subcommittee as non-voting participants. The Alliance
Managers shall be the primary contact for the Parties regarding the activities
contemplated by this Agreement and shall facilitate all such activities
hereunder. Each Party may replace its Alliance Manager with an alternative
representative at any time with prior written notice to the other Party. Any
Alliance Manager may designate a substitute to temporarily perform the functions
of that Alliance Manager. Each Alliance Manager shall be charged with creating
and maintaining a collaborative work environment between the Parties. […***…].
3.2    JSC Formation and Purpose. Within […***…]of the Effective Date, the
Parties shall establish a joint steering committee (the “JSC”), composed of
three (3) senior executive officers from each Party, to coordinate and oversee
the Parties’ activities under this Agreement. Except as otherwise provided
herein, the role of the JSC will be to:
3.2.1    oversee and provide strategic direction to the Parties’ collaboration
under this Agreement, and coordinate the Parties’ activities under this
Agreement;
3.2.2    provide a forum for and facilitate communications and discussions
between the Parties under this Agreement;
3.2.3    oversee the operation of the JOC and other subcommittees that may be
created by the JSC as it deems appropriate, including to resolve any disputed
matters of the JOC and other subcommittees;
3.2.4    consult and coordinate with respect to the Development and
Commercialization of the Licensed Products in the Kite Territory;



3.2.5    perform such other functions as may be appropriate to further the
purpose of this Agreement as expressly assigned to the JSC in this Agreement or
by the Parties’ written agreement; and
3.2.6    oversee the status or stage of the research and development of the
Products and the three-year plan of future IND submission or approval for such
Product, provided that no Pre-IND Data, Clinical Data and intellectual property
rights information for any particular IND Product (including any then-existing
agreement(s) that would be deemed to be In-License Agreement(s) if DS were to
exercise its Option for such IND Product) shall be provided until such time that
DS requests the same pursuant to Article II.
3.3    JOC Formation and Purpose. On a Licensed Product-by-Licensed Product
basis, within […***…] after the Effective Date (for KTE-C19) or […***…] after
DS’s exercise of the Option (for any Opt-in Product), the Parties shall
establish a joint operating committee (the “JOC”), composed of three (3)
representatives from each Party with appropriate qualifications and expertise to
oversee the Development and Commercialization of such Licensed Product under
this Agreement. The JOC shall be subordinate to the JSC and shall:
3.3.1    oversee the Development and Commercialization of the applicable
Licensed Product in the Field in the Territory;
3.3.2    oversee the manufacturing of the applicable Licensed Product in the
Field for the Territory;
3.3.3    review, discuss, and approve the overall strategy for seeking
Regulatory Approval of the applicable Licensed Product in the Field in the
Territory;
3.3.4    review, discuss and approve the Development Plan for the applicable
Licensed Product, including any amendments or revisions thereto, and oversee the
implementation of the Development Plan;
3.3.5    review, discuss and approve the Commercialization Plan for the
applicable Licensed Product, including any amendments or revisions thereto, and
oversee the implementation of the Commercialization Plan; and
3.3.6    perform such other functions as may be appropriate to further the
Development and Commercialization of the applicable Licensed Product, as
directed by the JSC within the scope of its authority.

3.4    Membership and Procedures.
3.4.1    Membership. Within […***…] after the Effective Date (or DS’s exercise
of the Option, as applicable), each Party shall appoint its representatives on
the JSC and the JOC. The Parties may agree in writing to vary the number of
representatives that serve on the JSC or JOC, provided that in all cases the JSC
and JOC maintain an equal number of representatives from each Party. Each Party
may replace its representatives on the JSC or JOC at any time upon written
notice to the other Party. Each Party shall appoint one



(1) of its representatives on the JSC and JOC to act as a co-chairperson of such
committee. The co-chairpersons shall jointly be responsible for organizing
meetings, preparing and circulating an agenda in advance of each meeting, and
preparing minutes of each meeting. Each committee representative shall review
and approve such minutes in writing; provided that if a representative does not
object to the accuracy of such minutes within […***…] after the circulation of
such minutes, such minutes shall be deemed approved by such representative.
3.4.2    Meetings. Unless the Parties otherwise agree, the JSC and JOC shall
each hold meetings […***…] for the JSC and […***…] for the JOC. Additional
meetings may also be held as required under this Agreement or with the consent
of each Party and neither Party will unreasonably withhold or delay its consent
to hold such an additional meeting. Meetings of any joint committee shall be
effective only if at least one (1) representative of each Party is present or
participating. The JSC and JOC may meet either in person at either Party’s
facilities or at such locations as the Parties may otherwise agree, or by audio
or video teleconference.
3.4.3    Non-Member Attendance. With the prior consent of the other
Party’s representatives (such consent not to be unreasonably withheld or
delayed), each Party may invite a reasonable number of non-members to
participate in the discussions and meetings of the JSC and JOC, provided that
such participants shall have no right to vote in such meetings and shall be
subject to the confidentiality provisions set forth in ARTICLE XI.

3.5    Decision-Making.
3.5.1    All decisions of the JSC and JOC (or a joint subcommittee) shall be
made by unanimous vote, with each Party’s representatives collectively having
one (1) vote. If after reasonable discussion and good faith consideration of
each Party’s view on a particular matter before the JOC (or a joint
subcommittee), the representatives of the Parties cannot reach an agreement as
to such matter within […***…] after such matter was brought or referred to such
committee for resolution, such disagreement shall be referred to the JSC for
resolution. If after reasonable discussion and good faith consideration of each
Party’s view on a particular matter before the JSC, the representatives of the
Parties cannot reach an agreement as to such matter within […***…] after such
matter was brought or referred to such committee for resolution, such
disagreement shall be referred to the Executive Officers for resolution. If the
Executive Officers cannot resolve such matter within […***…] after such matter
has been referred to them, then:
3.5.1.1    […***…], provided that if Kite believes that there is a reasonable
likelihood that […***…]; and



3.5.1.2    […***…], subject to the limitations described in Section 3.5.3.
3.5.2    None of the JSC, JOC or DS shall have any decision-making authority
with respect to the Development, manufacture and Commercialization of the
Licensed Products for the Kite Territory.
3.5.3    Any dispute regarding the interpretation of this Agreement, the
performance or alleged nonperformance of a Party’s obligations under this
Agreement, […***…], or any alleged breach of this Agreement will be resolved in
accordance with the terms of ARTICLE XV and shall not be subject to the JSC’s,
JOC’s or any other joint committee’s decision-making authority.
3.6    Day-to-Day Responsibilities. Each Party shall: (a) […***…]; and (b) keep
the other Party informed as to the progress of such activities as reasonably
requested by the other Party and as otherwise determined by the JOC.
3.7    Limitation of Authority. The JSC and JOC shall have only such powers as
are specifically delegated to it hereunder and will not be a substitute for the
rights of the Parties. Without limiting the generality of the foregoing, the JSC
and JOC will not have any power to amend this Agreement (without limiting its
right to approve amendments to the Development Plans) or waive compliance with
any term or condition of this Agreement, and the JSC and JOC are otherwise
subject to the express terms and conditions of this Agreement. Any amendment to
the terms and conditions of this Agreement may only be implemented pursuant to
Section 16.7.
3.8    Expenses. Each Party will be responsible for […***…].
3.9    Discontinuation of the JSC. The activities to be performed by the JSC and
JOC shall solely relate to governance under this Agreement, and are not intended
to be or involve the delivery of services. Each joint committee shall continue
to exist until the first to occur of: (a) the Parties mutually agree to disband
such committee; or (b) Kite provides written notice to DS of its intention to
disband and no longer participate in such committee. Once the Parties mutually
agree or Kite has provided written notice to disband a committee, such committee
shall have no further obligations under this Agreement and, thereafter, each
Party shall designate a contact person for the exchange of information under
this Agreement or such exchange of information shall be made through the
Alliance Managers. In the event a committee is disbanded as provided above, any
decisions that are designated under this Agreement as being subject to the
review or approval of such committee shall be subject to the review and approval
of the Parties directly, subject to the other terms and conditions of this
Agreement.



ARTICLE IV    
DEVELOPMENT
4.1    Overview. Subject to, and in accordance with, the terms and conditions of
this Agreement, the Parties shall collaborate with respect to the Development of
the Licensed Products in the Field in the Territory and the Kite Territory and
shall share the data resulting from such collaboration to facilitate the
Development of the Licensed Products in the Field. […***…].
4.2    Development Plan. The Development of each Licensed Product in the Field
in the Territory shall be conducted pursuant to a comprehensive written
development plan which sets forth the timeline and details of all pre-clinical,
clinical and regulatory activities to be conducted by or on behalf of DS or its
Affiliates or Sublicensees to obtain Regulatory Approval of such Licensed
Product in the Territory (each, a “Development Plan”). DS shall prepare and
submit to Kite for review and comment a Development Plan for each Opt-in Product
within […***…] after the Option exercise therefor, or, in the case of KTE-C19,
within […***…] after the Effective Date. DS shall […***…] update and amend, as
appropriate, the then-current Development Plan for each Licensed Product and
submit such updated or amended Development Plan to the JOC for review and
approval. Once approved by the JOC, the updated or amended Development Plan
shall become effective and supersede the previous Development Plan. If the terms
of any Development Plan contradict, or create inconsistencies or ambiguities
with, the terms of this Agreement, then the terms of this Agreement shall
govern.
4.3    Development Diligence. DS shall use Commercially Reasonable Efforts to
Develop each Licensed Product according to the applicable Development Plan and
obtain Regulatory Approval for each Licensed Product in the Territory.
4.4    Development Records. DS shall (and shall ensure its Affiliates and
Sublicensees will) maintain complete, current and accurate records of all
Development activities for the Licensed Products in the Territory, and all data,
results and other information resulting from such activities. Such records shall
fully and properly reflect all work done and results achieved in the performance
of the Development activities in good scientific manner appropriate for
regulatory and patent purposes. DS shall document all non-clinical studies and
clinical trials in formal written study records according to Applicable Laws,
including applicable national and international guidelines such as ICH, GCP and
GLP. Kite shall have the right to review and copy such records maintained by DS,
its Affiliates and Sublicensees […***…] and to obtain access to the original to
the extent necessary or useful for regulatory and patent purposes.
4.5    Development Reports. DS shall provide the JOC with written reports (in
English) summarizing the Development activities for the Licensed Products in the
Territory and the results of such activities at JOC meeting, but no more than
[…***…]. Such reports shall include reasonable level of details to be agreed by
the JOC; provided, however, that



any such report shall include at least a summary of the data for all preclinical
studies and all clinical trials of the Licensed Product in the Territory. The
Parties shall discuss the status, progress and results of the Development of the
Licensed Products in the Territory at JOC meetings.
4.6    Subcontractors. DS, its Affiliates and Sublicensees shall have the right
to engage subcontractors to Develop the Licensed Products in the Territory,
provided that any such subcontractor is bound by written obligations of
confidentiality and non-use consistent with this Agreement and has agreed to
assign to DS all inventions or other intellectual property made by such
subcontractor in the course of performing such subcontracted work that relate to
the Licensed Products or their use, manufacture or sale. DS shall remain
responsible for any obligations that have been delegated or subcontracted to any
subcontractor, and shall be responsible for its subcontractors’ performance.
4.7    Kite Assistance. Upon DS’s reasonable request, Kite shall provide
reasonable research and technical assistance to DS in connection with the
pre-clinical Development of the Licensed Products in the Territory. Such
assistance may include providing DS with access to Kite’s technical personnel,
training and information that may help DS to understand and use the Kite
Technology to Develop the Licensed Products. DS shall […***…]. At any time Kite
provides assistance pursuant to this Section 4.7 in an aggregate amount of more
than […***…], DS shall […***…] of Kite personnel (calculated at the FTE Rate)
allocated to the efforts spent to provide such assistance within […***…] of the
end of the applicable Calendar Quarter. To the extent necessary for DS’s
Regulatory Filings for the Licensed Products, including maintenance of the same,
in the Territory, Kite shall maintain or cause to be maintained records of
Development activities for the Licensed Products in the Kite Territory in
accordance with Applicable Laws and shall make such records available to DS upon
DS’s reasonable request and to Regulatory Authorities in the Territory as
required by Applicable Laws.

4.8    Cross-Territory Development Coordination; Data Exchange.
4.8.1    Global Development Program. As between the Parties, Kite shall […***…].
Subject to Section 4.8.3, if DS exercises its Option for a Opt-in Product
[…***…] by Kite for such Opt-in Product (i.e., within […***…] of such date),
then […***…] of such Product, the Parties shall discuss in good faith whether to
include the Territory as part of a global development program for such Opt-in
Product, and if so, how DS will participate in such global development program.
For clarity, if the Parties agree to include the Territory in a global
development program, DS shall […***…].
4.8.2    Mutual Data Exchange and Use. DS shall own all data and results
generated by or on behalf of DS in the Development of the Licensed Products in
the



Territory. Kite shall own all data and results generated by or on behalf of Kite
in the Development of the Licensed Products in the Kite Territory. Subject to
Section 4.8.3:
4.8.2.1    In addition to its adverse event and safety data reporting
obligations pursuant to Section 5.7, each Party shall promptly provide the other
Party with copies of all data and results and all supporting documentation (e.g.
protocols, CRFs, analysis plans) generated from such Party’s Development of the
Licensed Products for its territory (collectively, the “Collaboration Data”);
and
4.8.2.2    Each Party shall have the right to use and reference to, without
additional consideration, any and all Collaboration Data generated by or on
behalf of the other Party for the purpose of Developing the Licensed Products,
obtaining and maintaining Regulatory Approval for the Licensed Products, and
Commercializing the Licensed Products, in each case in its own territory.

4.8.3    Kite Partner. DS acknowledges that Kite may, in its sole discretion,
enter into one or more agreements with Third Parties and grant such Third
Parties a license to Develop and/or Commercialize the Licensed Products in the
Kite Territory (each such Third Party, a “Kite Partner” and each such agreement,
a “Kite Partner Agreement”). If Kite enters into such a Kite Partner Agreement,
then Kite’s obligation to allow DS’s participation in the global development
program and to share the safety data related to the Licensed Products generated
by Kite Partner for DS’s use in the Territory in accordance with Applicable Laws
shall be stipulated in the Kite Partner Agreement. Kite shall use reasonable
efforts to include in each Kite Partner Agreement the right for DS to use
efficacy data for Licensed Products generated by such Kite Partner in the
Territory, provided that should such right not be included in a particular Kite
Partner Agreement, DS shall not be required to share, and Kite shall be
prohibited from sharing, any clinical study data generated under this Agreement
with such Kite Partner until such time that such efficacy data generated by such
Kite Partner is shared with DS or such Kite Partner Agreement is amended to
provide for the same.
4.9    References to Kite. DS shall not name Kite or any of its Affiliates as a
sponsor of any clinical trial for any Licensed Product in the Territory nor
state or otherwise imply in any Regulatory Filing or other documentation
relating to any clinical trial of any Licensed Product in the Territory
(including, without limitation, any informed consent document) that Kite or any
of its Affiliates has any responsibility or liability in connection with the
conduct of such clinical trial.
ARTICLE V    
REGULATORY MATTERS
5.1    Regulatory Responsibilities. Each Development Plan shall set forth the
regulatory strategy for seeking Regulatory Approval for the applicable Licensed
Product in the Territory. DS shall […***…], which activities shall be conducted
in accordance with the regulatory strategy set forth in the applicable
Development Plan. DS shall keep Kite informed, via participation on the JOC, of
regulatory developments related to the Licensed Products in the




Territory. The JOC shall discuss regulatory matters relating to the Licensed
Products in the Territory and, Kite, through participation on the JOC, shall
have the right to contribute to the regulatory plans and strategies.
5.2    Regulatory Filings.

5.2.1    Preparation and Review. DS shall prepare and submit all Regulatory
Filings for the Licensed Products in the Territory and shall own all Regulatory
Filings and Regulatory Approvals for the Licensed Products in the Territory. The
JOC shall coordinate communication and the exchange of information between the
Parties with respect to Regulatory Filings for the Licensed Products to be
prepared and submitted by or for DS to Regulatory Authorities in the Territory.
Without limiting the foregoing, DS will provide Kite with summaries, overviews,
or excerpts (in English) of all Key Regulatory Filings (as defined below) prior
to filing thereof. DS shall not submit any MAA for any Licensed Product in the
Territory until Kite has had the opportunity to review and comment on the
content of such MAA filing, provided that Kite’s review shall not exceed
[…***…]. DS shall give reasonable consideration to Kite’s comments with respect
to such MAA filing and, in any event, except as required by Applicable Laws,
shall not include in any MAA filing any information or statement that is
inconsistent with any previously submitted Kite MAA filing for the same Licensed
Product (and received by DS) without having first discussed the inconsistency
with Kite in good faith during Kite’s review period. Except as required by
Applicable Laws, DS shall not submit any Regulatory Filings to, or communicate
with, any Regulatory Authority in the Kite Territory regarding the Licensed
Products. As used herein, “Key Regulatory Filings” means IND, CTA, CTN and MAA
filings, protocols and substantive protocol amendments, substantive amendments
to CTN and MAA, or any material documents, information or correspondence
received from or delivered to a Regulatory Authority, in each case for the
Licensed Product. For purposes of this Section 5.2.1, material documents,
information or correspondence includes any communications from a Regulatory
Authority that could potentially impact safety or labeling for a Licensed
Product in the Territory.
5.2.2    Accelerated Reporting. In the event that a Regulatory Authority in the
Territory requires DS to report information related to any regulatory activity
on an accelerated basis such that DS is unable to comply with Section 5.2.1, DS
will nonetheless provide to Kite a prompt and detailed description of the event
that triggered the accelerated reporting obligation as soon as reasonably
practicable after DS obtains actual knowledge of such triggering event, and, in
any event, in accordance with the safety agreement described in Section 5.7.2.
5.2.3    Copies. Each Party will provide: (a) electronic copies of Key
Regulatory Filings for the Licensed Products as submitted to or received from
Regulatory Authorities promptly following submission or receipt, and summaries
of such Regulatory Filing in English, (b) summaries (in English) of material
communications to the other Party from any Regulatory Authority in the Territory
with respect to the Licensed Products, promptly following receipt thereof, and
(c) a brief statement (in English) of any material changes in the final Key
Regulatory Filings from the summaries previously provided to the other Party.
For the avoidance of doubt, Kite shall have the right to provide copies of all
Key Regulatory Filings



it receives from DS (and extend its rights therein) to Kite Partners. To the
extent permitted under the applicable Kite Partner Agreement, Kite shall provide
copies of Key Regulatory Filings it receives from Kite Partner (and extend its
rights therein) to DS upon DS’s request. Kite shall use reasonable efforts to
include in each Kite Partner Agreement the right for DS to receive a copy of Key
Regulatory Filings for Licensed Products received from a Kite Partner, provided
that should such right not be included in a particular Kite Partner Agreement DS
shall not be required to share, and Kite shall be prohibited from sharing, any
Key Regulatory Filings generated under this Agreement with such Kite Partner
until such time that such Key Regulatory Filings generated by the Kite Partner
are shared with DS or such Kite Partner Agreement is amended to provide for the
same.
5.3    Regulatory Meetings. DS shall provide Kite with reasonable advance notice
of any scheduled formal meeting related to the Licensed Products with any
Regulatory Authority in the Territory, and shall provide Kite with a brief
description (in English) of the topics to be presented or discussed at each such
meeting. DS shall take into account any advice Kite provides in relation to the
topics to be discussed and provide a summary of such meeting to Kite. In the
event that Regulatory Authority require DS to hold a meeting on an accelerated
basis such that DS is unable to comply with this Section, DS will nonetheless
provide to Kite a prompt and detailed description of the event that triggered
the accelerated reporting obligation as soon as reasonably practicable after the
meeting.
5.4    Rights of Reference. Kite hereby grants to DS a right of reference to all
Regulatory Filings for the Licensed Products filed by or on behalf of Kite,
which right of reference DS may use for the sole purpose of seeking, obtaining
and maintaining Regulatory Approvals of the Licensed Products in the Territory.
DS hereby grants to Kite a right of reference to all Regulatory Filings for the
Licensed Products filed by or on behalf of DS, which right of reference Kite may
use for the sole purpose of seeking, obtaining and maintaining Regulatory
Approvals of the Licensed Products in the Kite Territory. Each Party shall
support the other Party, as reasonably requested by such other Party and at such
other Party’s expense, in obtaining Regulatory Approvals for the Licensed
Products in such other Party’s territory, including (a) providing necessary
documents or other materials required by Applicable Laws, (b) participation in
meeting with Regulatory Authority, and (c) respond to queries from Regulatory
Authority to obtain Regulatory Approval in such territory, all in accordance
with the terms and conditions of this Agreement.
5.5    Audit; Inspection. Upon reasonable advance notice ([…***…]), DS shall
(and shall cause its Affiliate and Sublicensees to) permit Kite’s authorized
representatives to examine and inspect DS’s (and its Affiliates’ and
Sublicensees’) facilities used in the Development, manufacture and/or
Commercialization of the Licensed Products in the Territory and the data,
documentation and work products relating thereto. In addition, DS shall promptly
notify Kite of any inspections relating to the Development, manufacture and/or
Commercialization of the Licensed Products by or on behalf of any Regulatory
Authorities in the Territory of which it becomes aware. Unless prohibited by
Applicable Laws, DS shall permit Kite’s representative to observe such
inspection. DS shall also provide Kite with copies of all correspondence
submitted to or received from the Regulatory Authority relating to such
inspection. Kite will cooperate reasonably with DS for inspections



relating to the Licensed Products implemented by or on behalf of any Regulatory
Authorities in the Territory and DS shall reimburse Kite for such activities at
the FTE Rate. Kite will share the information about inspections conducted at
Kite’s and its Affiliates’ manufacturing facilities in the Kite Territory for
the Licensed Products including the inspection results and the measures to be
taken. Kite will share the information about inspections conducted at any Kite
Partner’s manufacturing facilities in the Kite Territory for a Licensed Product
that would reasonably be expected to indicate a potential safety issue for such
Licensed Product or that would otherwise reasonably be expected to have a
material impact on such Licensed Product in the Territory.

5.6    Regulatory Matters Outside the Territory. As between the Parties, Kite
shall […***…]. Kite, through the JOC, shall keep DS reasonably informed of all
material events and developments occurring in the course of the regulatory
activities with respect to the Licensed Products in the Kite Territory,
including the overall content and outcome of any strategy discussions and
meetings with applicable Regulatory Authorities in the Kite Territory which
relate to the Licensed Products.
5.7    Safety; Adverse Event Reporting.
5.7.1    Pharmacovigilance and Drug Safety Data. Kite shall establish and
maintain, […***…], a global drug safety management system for the Licensed
Products. DS shall have the right to access by requesting from Kite such global
drug safety database all drug safety data necessary for DS to comply with all
Applicable Laws in the Territory. DS will […***…]. Kite shall have the right to
provide information received by Kite pursuant to this Section 5.7 to its
Affiliates, Kite Partners and appropriate Regulatory Authorities within the Kite
Territory. Upon reasonable prior notice and during normal business hours
[…***…], Kite has the right to review DS’s internal processes and procedures for
the collection and processing of safety data relating to the Licensed Products.
For clarity, this review by Kite could occur in a variety of formats, including
through questionnaires, meetings, quality assessments, onsite visits and audits.
5.7.2    Safety Agreement. Prior to the initiation of any clinical trial of any
Licensed Products in the Territory, the JSC will develop a mutually acceptable
safety agreement (to be agreed upon and executed by the Parties) setting forth
the Parties’ respective obligations in detail regarding pharmacovigilance and
the exchange of drug safety data with respect to the Licensed Products (the
“Safety Agreement”). Such safety agreement shall include mutually acceptable
guidelines and procedures for the receipt, investigation, recordation,
communication, and exchange (as between the Parties) of adverse event reports,
pregnancy reports, and any other information concerning the safety of any
Licensed Products. Such guidelines and procedures shall be in accordance with,
and enable the Parties to fulfill, local and national regulatory reporting
obligations under Applicable



Laws. Furthermore, such agreed procedure shall be consistent with relevant ICH
guidelines, except where said guidelines may conflict with existing local
regulatory reporting safety reporting requirement, in which case local reporting
requirement shall prevail.

5.8    Remedial Action.
5.8.1    DS and Kite will, through the JSC, confer upon and coordinate their
respective internal standard operating procedures (and any changes thereto) with
respect to Licensed Product recalls and the treatment of and response to
Licensed Product complaints and inquiries regarding the safety, quality or
efficacy of the Licensed Products.
5.8.2    If either Party becomes aware of information indicating that any
Licensed Product may be subject to any withdrawal, corrective action or other
regulatory action with respect to such Licensed Product taken by virtual of
Applicable Laws (a “Remedial Action”), it shall […***…] (but in any event within
such period of time as the Parties may mutually establish to ensure their
respective compliance with Applicable Laws) so notify the other Party. The
Parties will assist each other in gathering and evaluating such information as
is necessary to determine the necessity of conducting a Remedial Action. Each
Party shall, and shall ensure that its Affiliates, licensees and Sublicensees
will, maintain adequate records to permit the Parties to trace the manufacture,
distribution and use of the Licensed Products. In the event DS determines that
any Remedial Action with respect to a Licensed Product in the Territory should
be commenced or is required by applicable Regulatory Authority, DS shall, at its
expense, control and coordinate all efforts necessary to conduct such Remedial
Action in the Territory. In the event Kite determines that any Remedial Action
with respect to a Licensed Product in the Kite Territory should be commenced or
is required by applicable Regulatory Authority, Kite shall, at its expense,
control and coordinate all efforts necessary to conduct such Remedial Action in
the Kite Territory.

ARTICLE VI    
COMMERCIALIZATION
6.1    Overview. Subject to, and in accordance with, the terms and conditions of
this Agreement and all Applicable Laws, DS, […***…].
6.2    Commercialization Plan. Without limiting the generality of the other
provisions in this ARTICLE VI, DS will prepare and submit to the JOC a plan
containing the strategy and proposed activities and timelines for the
Commercialization of each Licensed Product in the Territory (the
“Commercialization Plan”). DS will submit a proposed draft of the



Commercialization Plan for a Licensed Product to the JOC for review and approval
no later than […***…] prior to the anticipated date of the Regulatory Approval
of such Licensed Product in the Territory. DS will deliver to the JOC an update
of the relevant sections of the Commercialization Plan […***…] during the Term.
DS will […***…].

6.3    Commercial Diligence. DS shall use Commercially Reasonable Efforts to
Commercialize each Licensed Product in the Territory after it receives
Regulatory Approval for such Licensed Product in the Territory.

6.4    Pricing.
6.4.1    DS shall be responsible, […***…], for seeking Pricing Approval for each
Licensed Product in the Territory. Kite shall provide DS […***…]. DS shall keep
Kite informed on an ongoing basis of DS’s strategy for seeking, and the results
it obtains in seeking, Pricing Approval, including, without limitation, the
results of any material discussion or other communication with relevant
governmental authorities regarding Pricing Approval, via regular reports to the
JOC no less frequently than such committee is required to meet. DS shall use
Commercially Reasonable Efforts to obtain Pricing Approval for the Licensed
Products in the Territory.
6.4.2    Subject to Section 6.4.3, DS […***…]. Notwithstanding anything in this
Agreement to the contrary, Kite shall […***…]. DS shall […***…].

6.4.3    In the event DS […***…].
6.5    Marketing and Promotional Materials. DS shall prepare all marketing and
promotional materials related to Licensed Products for use in the Territory in
accordance with Applicable Laws, and, if requested by Kite or otherwise required
herein, shall provide Kite with copies. Upon DS’s reasonable request, Kite shall
provide DS with copies of its applicable marketing materials and global brand
plans.
6.6    Labeling Marking. Subject to, and in accordance with, Applicable Laws, DS
may identify Kite as the licensor of the Licensed Products using the Kite
Housemarks designated by Kite for such use in marketing and promotional
materials for the Licensed Products in the Territory where such identification
is appropriate, in a manner approved in advance in writing by both Parties, and
in accordance with (and subject to) the Trademark License set forth in Section
2.7.1. To the extent permitted by Applicable Law, DS will mark all Licensed
Products sold in



the Territory by DS, its Affiliates, or Sublicensees with appropriate Product
Trademarks. DS may, in its sole discretion, include any DS Housemark on the
Licensed Products, and on the labels, packaging, promotional materials, and
other materials therefor, in compliance with Applicable Law.

6.7    Selection of Product Trade Name. The trade names for use in connection
with the Commercialization of Licensed Products in the Territory in the Field
shall be determined in accordance with this Section 6.7. DS acknowledges that
Kite intends to have each Licensed Product commercialized worldwide under a
global product trade names (including key distinctive colors, logos, images and
symbols), where feasible and appropriate. Accordingly, Kite shall have the right
to select and propose such global product trade names for the Licensed Products,
and DS agrees to, at good time in course of the Development, evaluate in good
faith such Kite proposed trade names for use in connection with the
Commercialization of the Licensed Products in the Territory, including the
appropriateness of such trade names for the Japanese market, any existing
confusingly similar trademarks or trade names of any drug product, etc. If DS in
good faith believes that any Kite proposed trade name is not appropriate for the
Territory, it shall so inform Kite, and shall propose […***…] potential trade
name as alternatives to the Kite proposed trade name for use in the Territory.
The Parties shall then review and discuss such proposed alternative trade names
for the Licensed Products, and DS shall have the right to proceed with the
alternative trade names but only if approved and agreed to by Kite, which
approval not to be unreasonably withheld or delayed. The trade names selected in
accordance with this Section 6.7 for use in connection with the
Commercialization of Licensed Products, whether it is a Kite proposed trade name
or an alternative proposed by DS and agreed upon by Kite, shall be deemed the
“Product Trademarks” and shall solely be owned by Kite throughout the world.
6.8    Reports. DS shall update the JOC at each regularly scheduled meeting
regarding DS’s significant Commercialization activities (such as promotion
campaign and planned Phase 4 studies) for the Licensed Products in the
Territory. In addition, DS shall present […***…] written reports (in English) to
the JOC summarizing DS’s significant Commercialization activities for the
Licensed Products in the Territory. Such reports shall cover subject matter at a
level of detail reasonably sufficient to enable Kite to determine DS’s
compliance with its diligence obligations pursuant to Section 6.3.
6.9    Cross Territory Coordination. The Parties recognize that their
collaboration may benefit from the coordination of certain activities in support
of the Commercialization of the Licensed Products in both the Territory and the
Kite Territory. As such, the Parties will coordinate such activities where
appropriate, which may include scientific, clinical and medical communication,
pricing and product positioning.
6.10    Marketing and Sales in the Kite Territory. Beginning approximately
[…***…] prior to the first commercial sale of a Licensed Product in the Kite
Territory, Kite, through the JOC, shall keep DS reasonably informed of all
material activities and developments with respect to the marketing and sale of
Licensed Products in the Kite Territory. Subject to DS’s prior written approval
on a case by case basis, Kite shall have the right to use the DS Housemark, only
in the form and manner as reasonably prescribed in writing to Kite in advance
from time to time by DS, on the Licensed Products, and on the labels, packaging,
promotional materials, and



other materials therefor, solely in connection with marketing activities or
medical affairs activities in the Kite Territory that describe DS as Kite’s
partner with respect to the Licensed Product in the Territory.
ARTICLE VII    
MANUFACTURE AND SUPPLY

7.1    Product Supply.

7.1.1    Supply by Kite. Until the completion of the Technology Transfer for a
Licensed Product set forth in Section 7.2 below, Kite shall, either by itself or
through a Third Party contractor, […***…] for Development use in the Territory,
[…***…]. The Parties shall discuss and agree on a reasonable forecasting and
ordering mechanism for the supply of the Licensed Products by Kite to DS, which
shall take into account […***…]. Kite shall manufacture the Licensed Products in
accordance with all Applicable Laws, including GMP, and all Licensed Products
supplied by Kite to DS shall comply with the specifications mutually agreed by
the Parties for such Licensed Products. DS shall […***…]. Kite and DS shall
execute a mutually acceptable quality agreement that allocates roles and
responsibilities to each Party with respect to quality control and regulatory
compliance with respect to the manufacture and supply of Licensed Products
hereunder (the “Quality Agreement”).
7.1.2    Supply by DS. Except for the supply of the Licensed Products by Kite
under Section 7.1.1, DS shall […***…]. If the Technology Transfer is not
completed (or in DS’s reasonable opinion, will not be completed) in time for DS
to be able to manufacture and supply commercial quantities of any Licensed
Product for Commercialization use following Regulatory Approval in the
Territory, then upon DS’s request, the Parties shall promptly discuss in good
faith mutually agreeable terms to ensure the availability of the commercial
supply of the Licensed Products for the Territory.

7.2    Manufacturing Technology Transfer. In order to enable DS to manufacture
and supply the Licensed Products, Kite shall perform a manufacturing technology
transfer (the “Technology Transfer”) to DS or the Approved CMO as set forth
below:
7.2.1    […***…], the Parties shall discuss and agree on a plan for the
Technology Transfer for such Licensed Product, which plan shall set forth the
schedule and each Party’s role and responsibility for such Technology Transfer.
The Parties shall perform the Technology Transfer in accordance with such agreed
plan as expeditiously as is reasonably practicable. The JOC shall establish a
subcommittee to oversee the Technology Transfer.



7.2.2    Pursuant to the Technology Transfer plan agreed by the Parties, Kite
shall make available and transfer to DS or the Approved CMO copies of the Kite
Know- How that are necessary or reasonably useful for DS or the Approved CMO to
manufacture the applicable Licensed Product and as of such time are being used
or have been used by Kite to manufacture such Licensed Product (the “Kite
Manufacturing Know-How”). Subject to the provisions in Article 2.8, DS and the
Approved CMO shall use the Kite Manufacturing Know-How solely to manufacture and
supply the Licensed Product to DS. Upon DS’s reasonable request, Kite shall make
available to DS or the Approved CMO […***…] of appropriately trained personnel
to provide, on a mutually convenient time and place, technical assistance in the
transfer and demonstration of the Kite Manufacturing Know-How in the manufacture
of the Licensed Products. In addition, upon DS’s reasonable request, Kite shall
provide DS or the Approved CMO with a reasonable opportunity to observe the
manufacture of the Licensed Products at Kite’s facility for the purpose of
facilitating an effective and efficient Technology Transfer. Furthermore, Kite
shall make reasonable efforts to make available to DS, […***…], the raw
materials available from single source suppliers necessary for the manufacturing
of the Licensed Products for the Territory. DS shall use any such materials
solely in connection with Kite’s processes for such Licensed Products.
7.2.3    DS shall […***…] after the end of the applicable Calendar Quarter.
7.2.4    The Technology Transfer for a Licensed Product shall be deemed
completed (“Successful Completion”) when DS […***…] by the Applicable Laws.
ARTICLE VIII    
FINANCIAL TERMS
8.1    Upfront Payment. Within […***…] after the Effective Date, as a material
inducement to Kite entering into this Agreement and to forego pursuing other
commercial arrangements for the Licensed Products in the Territory, DS shall pay
to Kite a non- refundable, non-creditable upfront payment of fifty million
Dollars ($50,000,000).

8.2    Development and Commercialization Milestones. On a Licensed Product-by-
Licensed Product basis, DS shall pay to Kite the non-refundable, non-creditable
milestone payments set forth in the table below within […***…] of the first
achievement by such Licensed Product of the applicable milestone event (whether
by DS or its Affiliate or Sublicensee). For the avoidance of doubt, […***…].







Development and Commercialization
Milestone Events
Development and/or Commercialization Milestone Payment (in US$)
KTE-C19
Opt-in Product
1) […***…]
$[…***…]
$[…***…]
2) […***…]
$[…***…]
$[…***…]
3) […***…
$[…***…]
$[…***…]*

* […***…]

8.3    Sales Milestones. On a Licensed Product-by-Licensed Product basis, DS
shall pay to Kite the additional non-refundable, non-creditable milestone
payments set forth in the table below within […***…] of the end of the Calendar
Quarter during which the aggregated annual Net Sales of such Licensed Product in
the Territory first reach the values indicated below. If two or more sales
milestone events are achieved in the same Calendar Quarter, then DS shall pay to
Kite all of the applicable milestone payments achieved in such Calendar Quarter.
[…***…].


Aggregate annual Net Sales of the Licensed Product in the Territory
Sales Milestone Payment (in US$)
[…***…]
$[…***…]
[…***…]
$[…***…]
[…***…]
$[…***…]
[…***…]
$[…***…]
[…***…]
$[…***…]




8.4    Running Royalties.

8.4.1    Royalty Rate. Subject to the other terms of this Section 8.4 and on a
Licensed Product-by-Licensed Product basis, DS shall make […***…]
non-refundable, non-creditable royalty payments to Kite on the Net Sales of such
Licensed Product sold in the Territory, as calculated by […***…].





For the portion of annual Net Sales of a Licensed Product in the Territory
Royalty Rate
[…***…]
[…***…]%
[…***…]
[…***…]%
[…***…]
[…***…]%
[…***…]
[…***…]%



8.4.2    Royalty Term. DS shall pay the royalties to Kite on the Net Sales of
each Licensed Product for as long as DS, its Affiliates and Sublicensees
continues to Commercialize such Licensed Product in the Territory (“Royalty
Term”).
8.4.3    Royalty Reductions.

8.4.3.1    Royalty Rate Reductions. Subject to Section 8.4.3.3:
(a)    On a Licensed Product-by-Licensed Product basis, for Net Sales of
Licensed Product sold after the later of: (i) […***…] from the First Commercial
Sale of such Licensed Product in the Territory, and (ii) the expiration of the
last-to-expire Valid Claim in the Territory that claims the composition of
matter, manufacture, use, sale, importation or distribution of such Licensed
Product, the royalty rate applicable to such Net Sales shall be reduced to
[…***…] ([…***…]%) of the royalty rate(s) otherwise applicable under Section
8.4.1. Once the royalty rate is reduced for a Licensed Product to […***…]
([…***…]%) of the royalty rate(s) otherwise applicable under Section 8.4.1
pursuant to this Section 8.4.3.1(a)(ii), such royalty rate reduction shall be
maintained during the Royalty Term even if a subsequent Valid Claim that claims
the composition of matter, manufacture, use, sale, importation or distribution
of such Licensed Product subsequently issues.
(b)    The applicable royalty rate under Section 8.4.1 will be reduced by
[…***…] ([…***…]%) if during the Royalty Term a Generic Product is sold in the
Territory in the Field.
8.4.3.2    Patent Payment Offset. Subject to Section 8.4.3.3:
(a)    If DS finds any Patent rights that are owned or controlled by a Third
Party and which DS believes is necessary to sell a Licensed Product in the
Territory, DS will notify Kite in writing of such Patent rights. If the Parties
agree that it is necessary for DS to obtain a license from such Third Party
under such Patent in the Territory in order to sell a Licensed Product in the
Territory, such agreement not to be unreasonably withheld, conditioned, or
delayed, and DS obtains such a license, DS may deduct, from the royalty payment
that would otherwise have been due pursuant to Section 8.4.1 with respect to Net
Sales of such Licensed Product in the Territory […***…], an amount equal to
[…***…] ([…***…]%) of the royalties



paid by DS to such Third Party pursuant to such license on account of the sale
of such Licensed Product in the Territory during such […***…].
(b)    If any Necessary IP for the Development, manufacture or Commercialization
of KTE-C19 in the Territory is included in the Kite Technology pursuant to
Section 2.1.5.2, then DS may deduct an amount equal to […***…] ([…***…]%) of its
share of such Third Party royalty payment (DS’s share of the Third Party royalty
payment shall be calculated pursuant to Section 8.5.4) in a particular […***…]
from the royalty payment that would otherwise have been due from DS to Kite with
respect to Net Sales of KTE-C19 in the Territory during such […***…].
8.4.3.3    Royalty Floor. In no event will the royalty payable to Kite hereunder
for any sale of any Licensed Product be less than […***…] ([…***…]%) of the
applicable royalty rate set forth in in Section 8.4.1.

8.5    Payment under In-License Agreements.
8.5.1    Kite shall […***…] arising from the Development, manufacture and
Commercialization of KTE-C19.
8.5.2    Kite and DS shall […***…] (as defined below) under all In-License
Agreements arising from the Development, manufacture and Commercialization of
Licensed Products, other than KTE-C19, in the Territory. With respect to any
In-License Agreements existing as of the Effective Date, in no event and at no
time shall DS be responsible for more than an aggregate of such third party
royalty obligations in excess of […***…]% of Net Sales of the applicable
Licensed Product. For clarity, the foregoing up to […***…]% limit shall not
apply to any In-License Agreement that became an In-License Agreement pursuant
to Section 2.1.5. “Japan Milestone Payment” means […***…], to be agreed in good
faith by the Parties.
8.5.3    DS shall […***…] for any intellectual property rights that are useful
but not necessary for the Development, manufacture and Commercialization of the
Licensed Products in the Territory, and […***…] under Section 8.4.3.1. For
clarity, such license from Third Party shall neither be deemed as DS Technology
nor the Collaboration Technology and shall not be sublicensed to Kite […***…].



8.5.4    Subject to the royalty offset described in Section 8.4.3.2(b), Kite and
DS shall […***…] under all In-License Agreements entered into during the Term
arising from the Development, manufacture and Commercialization of KTE-C19 in
the Territory.
ARTICLE IX    
RECORDS AND REPORTS
9.1    Royalty Reports; Payment. Within […***…] after each Calendar Quarter,
commencing with the Calendar Quarter during which the First Commercial Sale of a
Licensed Product is made anywhere in the Territory, DS shall provide Kite with a
report that contains the following information for the applicable Calendar
Quarter, on a Licensed Product-by-Licensed Product basis: (a) the amount of
gross sales of the Licensed Products, (b) an itemized calculation of Net Sales
in the Territory showing separately each type of deduction provided for in the
definition of “Net Sales”, and (c) a calculation of the royalty payment due on
such sales, including the application of any reduction made in accordance with
Section 8.4.3. In addition, if and as requested by Kite, DS shall provide Kite
with any additional information relating to the sales of Licensed Products in
the Territory during such Calendar Quarter that is necessary for Kite to
calculate the payments owed under the applicable In-License Agreement(s). Within
[…***…] after delivery of the applicable quarterly report, DS shall pay Kite in
Dollars all royalties owed with respect to Net Sales of the Licensed Products
for such Calendar Quarter.
9.2    Currency. All payments to be made by DS to Kite under this Agreement
shall be made in Dollars by bank wire transfer in immediately available funds to
a bank account designated by written notice from Kite. The rate of exchange to
be used in computing the amount of currency equivalent in Dollars owed to a
Party under this Agreement shall be the monthly average exchange rate between
each currency of origin and Dollars as reported by […***…]. The monthly average
exchange rate shall be the average of (a) the exchange rate published on the
last day of the month; and (b) the exchange rate published on the last day of
the preceding month.

9.3    Interest on Late Payments. Any amounts not paid when due under this
Agreement will be subject to interest from and after the date payment is due
through and including the date upon which such amount is paid at the annual
interest rate equal to […***…] or the maximum rate allowable by Applicable Law,
compounded monthly. The payment of such interest shall not limit or restrict any
other remedies available for the lateness of any payment.

9.4    Taxes.
9.4.1    Taxes on Income. Each Party shall be solely responsible for the payment
of all Taxes imposed on its share of income arising directly or indirectly from
the collaborative efforts of the Parties under this Agreement.
9.4.2    Cooperation and Coordination. The Parties acknowledge and agree that it
is their mutual objective and intent to minimize Taxes in accordance with

applicable Law with respect to their collaborative efforts under this Agreement
and that they shall use all commercially reasonable efforts to cooperate and
coordinate with each other to achieve such objective.
9.4.3    Tax Withholding.
9.4.3.1    If DS is required under any Applicable Law to withhold or deduct any
Taxes with respect to payments under this Agreement, […***…], DS will make
necessary steps to pay such withholding Tax on behalf of Kite or its designee.
Kite or its designee will bear such withholding Tax and the amount of the
consideration to be borne by DS under this Agreement will not change as
stipulated in this Agreement.
9.4.3.2    DS and Kite shall reasonably cooperate to reduce otherwise applicable
withholding Taxes by providing tax forms requested by either Party for the
purpose of claiming reductions or exemptions in otherwise applicable Taxes. DS
also agrees to inform Kite of any audit of DS with respect to withholding of
Taxes hereunder, and in such event to reasonably consult with Kite with respect
to such matter. Kite shall provide DS with appropriate certification from
relevant revenue authorities that Kite is a tax resident of that jurisdiction,
if Kite wishes to claim the benefits of an income tax treaty to which that
jurisdiction is a party. Upon the receipt thereof, any deduction and withholding
of taxes shall be made at the appropriate treaty tax rate.
9.4.3.3    In the event that a governmental authority requires Kite to provide
additional information and records to establish its right to a credit, exemption
or refund of any amounts withheld by DS, DS shall fully and promptly cooperate
with Kite and provide to Kite, no later than […***…] of Kite’s request, such
additional information and records as Kite may request. DS shall provide Kite
with such assistance and documentation as Kite shall request in connection with
any application by Kite to qualify for the benefit of a reduced rate of
withholding taxation under the terms of any applicable tax treaty.
9.4.4    Assessment. Either Party may, at its own expense, protest any
assessment, proposed assessment, or other claim by any Governmental Authority
for any additional amount of taxes, interest or penalties or seek a refund of
such amounts paid if permitted to do so by applicable Law. The Parties shall
cooperate with each other in any protest by providing records and such
additional information as may reasonably be necessary for a Party to pursue such
protest.
9.4.5    Other Tax Liability. In the case of value added or similar taxes
incurred by a Party with respect to payments made hereunder or the activities
underlying such payments (“VAT”), each Party and their Affiliates will use
Commercially Reasonable Efforts to secure available exemption(s) from VAT and/or
to cooperate with the other Party’s efforts to obtain maximum recovery of VAT
paid or incurred by such Party or any Affiliate, to the extent permitted by
Applicable Law.



9.4.6    Payments Treated as Royalties for Tax Purposes. The Parties agree that,
to the extent consistent with Applicable Law, the payments under Section 2.2.4
(Opt-In Payment), Section 2.2.5 (Extension Fee), Section 8.1 (Upfront Payment),
Section 8.2 (Development Milestones), Section 8.3 (Sales Milestones) and Section
8.4 (Running Royalties) are payments received as consideration for the use of,
or the right to use, a patent or patents, a secret process, or information
concerning industrial, commercial, or scientific experience between Japan and
United States and, if applicable, within the meaning of the Income Tax
Convention for the Avoidance of Double Taxation between Japan and The
Netherlands. Accordingly, such payments constitute “royalties” for Tax purposes,
and the Parties intend and agree (to the extent consistent with Applicable Law)
to treat them as such for Tax purposes.
9.5    Records; Audits. DS shall (and shall ensure that its Affiliates and
Sublicenses will) maintain complete and accurate records in sufficient detail in
relation to this Agreement to permit Kite to confirm the accuracy of the royalty
payments and other amounts payable under this Agreement and to verify the
achievement of any sales milestones. DS will keep such books and records for at
least […***…] following the end of the Calendar Year to which they pertain. Upon
reasonable prior notice, such records may be inspected during regular business
hours at such place or places where such records are customarily kept by an
independent certified public accountant selected by Kite for the sole purpose of
verifying for Kite the accuracy of the financial reports furnished by DS
pursuant to this Agreement or of any payments made, or required to be made, by
DS to Kite pursuant to this Agreement. Such audits shall occur no more often
than once each Calendar Year. Kite shall only be entitled to audit the books and
records from the […***…] prior to the Calendar Year in which the audit request
is made. Such auditor shall not disclose DS’s Confidential Information, except
to the extent such disclosure is necessary to verify the accuracy of the
financial reports furnished by DS or the amount of payments by DS under this
Agreement. Any amounts shown to be owed but unpaid as a result of such audit
shall be paid within […***…] from the auditor’s report (plus interest on such
amounts pursuant to Section 9.3). Any amounts shown to have been overpaid shall
be credited along with interest (as calculated herein) against future payment
due from DS to Kite. Kite shall bear the full cost of such audit unless such
audit discloses an underpayment of the amount actually owed of more than […***…]
([…***…]%), in which case DS shall bear the full out-of-pocket, external cost of
such audit.

ARTICLE X    
INTELLECTUAL PROPERTY
10.1    Ownership of Inventions. Ownership of all Inventions shall be based on
inventorship, as determined in accordance with the rules of inventorship under
United States patent laws. Each Party shall solely own any Inventions made
solely by its and its Affiliates’ employees, agents, or independent contractors
(“Sole Inventions”). All Patents claiming Sole Inventions shall be referred to
herein as “Sole Patents”. The Parties shall jointly own any Inventions that are
made jointly by employees, agents, or independent contractors of one Party and
its Affiliates together with by employees, agents, or independent contractors of
the other Party and its Affiliates (“Joint Inventions”). All Patents claiming
Joint Inventions shall be referred to herein as “Joint Patents”. Except to the
extent either Party is restricted by the



licenses and covenants granted to the other Party under this Agreement, each
Party shall be entitled to practice, license, assign and otherwise exploit the
Joint Inventions and Joint Patents without the duty of accounting or seeking
consent from the other Party.
10.2    Disclosure of Inventions. Each Party shall promptly disclose to the
other Party all Sole Inventions of such Party and all Joint Inventions,
including any invention disclosures, or other similar documents, submitted to it
by its employees, agents or independent contractors describing such Inventions,
and shall promptly respond to reasonable request from the other Party for
additional information relating to such Inventions.

10.3    Prosecution of Patents.

10.3.1    Kite-Prosecuted Patents. As between the Parties, Kite shall have the
sole right and authority to prepare, file, prosecute, and maintain the Kite
Patents, Kite’s Sole Patents and the Joint Patents (collectively,
“Kite-Prosecuted Patents”) in the Kite Territory and the first right and
authority to prepare, file, prosecute, and maintain the Kite- Prosecuted Patents
in the Territory, all at Kite’s own cost and expense. Kite shall provide DS
reasonable opportunity to review and comment on such efforts regarding the
Kite-Prosecuted Patents in the Territory, including by providing DS with a copy
of material communications from any patent authority in the Territory regarding
the Kite-Prosecuted Patents, and by providing drafts of any material filings or
responses to be made to any patent authorities in the Territory in advance of
submitting such filings or responses. If Kite determines in its sole discretion
to abandon or not maintain any Kite-Prosecuted Patent in the Territory, then
Kite shall provide DS with written notice of such determination at least […***…]
prior to any filing or payment due date, or any other due date that requires
action, for such Kite- Prosecuted Patent. In such event, Kite shall permit DS,
at its discretion and expense, to continue prosecution or maintenance of such
Kite-Prosecuted Patent in the Territory. DS’s prosecution or maintenance of such
Kite-Prosecuted Patent in the Territory shall not change the Parties’ respective
rights and obligations under this Agreement with respect to such Kite-
Prosecuted Patent other than as expressly set forth in this Section 10.3.1.
10.3.2    DS Sole Patents. DS shall have the first right and authority to
prepare, file, prosecute, and maintain DS’s Sole Patents anywhere in the world,
at DS’s own cost and expense. DS shall provide Kite reasonable opportunity to
review and comment on such efforts regarding DS’s Sole Patents, including by
providing Kite with a copy of material communications from any patent authority
regarding DS’s Sole Patents, and by providing drafts of any material filings or
responses to be made to any patent authorities in advance of submitting such
filings or responses. If DS determines in its sole discretion to abandon or not
maintain any of DS’s Sole Patents in any country, then DS shall provide Kite
with written notice of such determination at least […***…] prior to any filing
or payment due date, or any other due date that requires action, for such Sole
Patent. In such event, DS shall permit Kite, at its discretion and expense, to
continue prosecution or maintenance of such Sole Patent in such country,
provided that Kite shall provide DS with the same rights of review and comment
as set forth above for Kite. Kite’s prosecution or maintenance of such Sole
Patent in such country shall not change the Parties’ respective rights and
obligations under this Agreement with respect to such Sole Patent other than as
expressly set forth in this Section 10.3.2.



10.3.3    Cooperation in Prosecution. Each Party shall provide the other Party
all reasonable assistance and cooperation in the Patent prosecution efforts
provided above in this Section 10.3, including providing any necessary powers of
attorney and executing any other required documents or instruments for such
prosecution. As used herein, “prosecution” of such Patents shall include,
without limitation, all communication and other interaction with any patent
office or patent authority having jurisdiction over a patent application
throughout the world in connection with pre-grant proceedings. Post-grant
proceedings shall be governed by Sections 10.5 and 10.7.
10.3.4    Confidential Information. All communications between the Parties
relating to the preparation, filing, prosecution, or maintenance of the Kite
Patents, DS Patents, or Joint Patents, including copies of any draft or final
documents or any communications received from or sent to patent offices or
patenting authorities with respect to such Patents, shall be considered
Confidential Information and subject to the confidentiality provisions of
ARTICLE XI.

10.4    Patent Term Extensions in the Territory. The JSC will discuss and
recommend for which, if any, of the Patents within the Kite Patents and
Collaboration Patents in the Territory the Parties should seek patent term
extensions in the Territory. Kite, in the case of the Kite Patents, and DS in
the case of the Collaboration Patents, shall have the final decision- making
authority with respect to applying for any such patent term extension in the
Territory, and will act with reasonable promptness in light of the development
stage of applicable Licensed Product(s) to apply for any such patent term
extension, where it so elects; provided, however, that if in the Territory only
one such Patent can obtain a patent term extension, then the Parties will
consult in good faith to determine which such Patent(s) should be the subject of
efforts to obtain a patent term extension. The Party that does not apply for an
extension hereunder will cooperate fully with the other Party in making such
filings or actions, for example and without limitation, making available all
required regulatory data and information and executing any required
authorizations to apply for such patent term extension. All expenses incurred in
connection with activities of each Party with respect to the Patent(s) for which
such Party seeks patent term extensions pursuant to this Section 10.4 shall be
solely borne by […***…].
10.5    Infringement of Patents by Third Parties.

10.5.1    Notification. Each Party will notify the other within […***…] of
becoming aware of any actual or potential infringement by a Third Party of any
of the Kite Patents, Collaboration Patents or DS Patents through the making,
using or selling of a Licensed Product or any Competing Product in the Field in
the Territory, including any declaratory judgment, opposition, or similar action
alleging the invalidity, unenforceability or non-infringement of any of such
Patent Rights in the Territory (collectively “Product Infringement”).

10.5.2    Enforcement.
10.5.2.1    For any Product Infringement of a Kite Patent, as between the
Parties, Kite shall have the first right, but not the obligation, to bring an
appropriate suit or other action (an “Action”) to enforce such Kite Patent
against such Product Infringement. Kite



shall have a period of […***…] after the first notice under 10.5.1 to elect to
enforce such Kite Patent against such Product Infringement. In the event Kite
does not so elect, Kite shall so notify DS in writing, and DS shall have the
right to bring an Action to enforce the applicable Kite Patent against such
Third Party perpetrating such Product Infringement in the Territory.
10.5.2.2    For any Product Infringement of a Collaboration Patent, as between
the Parties, DS shall have the first right, but not the obligation, to bring an
Action to enforce such Collaboration Patent against such Product Infringement.
DS shall have a period of […***…] after the first notice under 10.5.1 to elect
to enforce such Collaboration Patent against such Product Infringement. In the
event DS does not so elect, DS shall so notify Kite in writing, and Kite shall
have the right to bring an Action to enforce the applicable Collaboration Patent
against such Third Party perpetrating such Product Infringement in the
Territory.
10.5.3    Cooperation. Each Party shall provide to the Party bringing any Action
under Section 10.5.2 reasonable assistance in such enforcement, at such
enforcing Party’s request and expense, including joining such Action as a party
plaintiff if required by Applicable Law to pursue such action. The enforcing
Party shall keep the other Party regularly informed of the status and progress
of such enforcement efforts and shall reasonably consider the other Party’s
comments on any such efforts. The non-enforcing Party shall be entitled to
separate representation in such matter by counsel of its own choice and at its
own expense, but shall at all times cooperate fully with the enforcing Party in
such enforcement Action.
10.5.4    Settlement. In connection with any enforcement Action under Section
10.5.2, the enforcing Party shall not enter into any settlement admitting the
invalidity of, or otherwise impairing the other Party’s rights in, the Kite
Patents or Collaboration Patents without the prior written consent of the other
Party, which consent shall not be unreasonably withheld, conditioned, or
delayed. Nothing in this ARTICLE X shall require a Party to consent to any
settlement that is reasonably anticipated by such Party to have a materially
adverse impact upon any Kite Patent or Collaboration Patent in its territory, or
the Commercialization, manufacture, use, importation or exportation of the
Licensed Products in its territory.

10.5.5    Expenses and Recoveries. […***…] shall be solely responsible for the
costs and expenses incurred by the Parties in connection with any enforcement
Action under Section 10.5.2. Any recoveries resulting from an Action against
Product Infringement shall be first applied pro rata against payment of each
Party’s costs and expenses in connection therewith. Any such recoveries in
excess of such costs and expenses shall be retained by […***…], provided that
any such recoveries retained by DS shall be deemed Net Sales subject to royalty
payment to Kite under Section 8.4.
10.5.6    Other Infringement of Kite Patents and Joint Patents. For any and all
infringement of Kite Patents or Joint Patents that is not a Product
Infringement, as between the Parties, Kite shall have the sole and exclusive
right to bring an appropriate suit or other action against any Person engaged in
such other infringement of any Kite Patents or Joint Patents, in its sole
discretion, and shall bear all related expenses and retain all related
recoveries.
10.5.7    




10.6    Infringement of Third Party Rights in the Territory.

10.6.1    Notice; Defense. If the manufacture, sale, or use of a Licensed
Product in the Territory pursuant to this Agreement results in, or may result
in, any claim, suit, or proceeding by a Third Party alleging patent infringement
by DS (or its Affiliates or Sublicensees), DS will promptly notify Kite thereof
in writing. Subject to the provisions of Section 10.6.2, DS will have the first
right, but not the obligation to defend and control the defense of any such
claim, suit or proceeding at its own expense, using counsel of its own choice.
Upon DS’s request, Kite shall participate in any such claim, suit or proceeding
with counsel of its choice at DS’s expense. In addition, Kite may participate in
any such claim, suit or proceeding with counsel of its choice at its own
expense. If DS elects (in a written communication submitted to Kite within a
reasonable amount of time after notice of the alleged patent infringement) not
to defend or control the defense of, or otherwise fails to initiate and maintain
the defense of, any such claim, suit or proceeding, within such time periods so
that Kite is not prejudiced by any delays, Kite may conduct and control the
defense of any such claim, suit or proceeding at its own expense. Each Party
will keep the other Party reasonably informed of all material developments in
connection with any such claim, suit, or proceeding. Each Party agrees to
provide the other Party with copies of all pleadings filed in such action and to
allow the other Party reasonable opportunity to participate in the defense of
the claims. If DS is controlling the defense of any such claim, suit or
proceeding, DS agrees to provide at […***…] English translations, or summaries
thereof, of all pleadings, discovery-requests, and key documents filed with the
court reasonably promptly.

10.6.2    Possible Claims in Kite Territory. In addition to the DS obligations
set out in the preceding paragraph, and regardless of whether Kite elects to
participate in the defense of the claim, suit or proceeding under Section
10.6.1, DS further agrees that, in the event such claim, suit or preceding is
brought by a Third Party that is also pursuing or has threatened to pursue
similar claims outside the Territory against Kite, its Affiliates, agents or
marketing or development partners, DS shall: (a) provide to Kite at Kite’s
expense English translation drafts of all official papers or other statements
(whether written or oral) prior to their submission to the court in the lawsuit,
in sufficient time to allow Kite to review, consider and substantively comment
thereon; (b) reasonably consider taking action to incorporate Kite comments on
all such official papers and statements, (c) not take positions in its defense
that are inconsistent or at odds with positions that Kite is taking in defense,
or anticipated defense, of related claims outside the Territory, to the extent
such positions have been communicated to DS; (d) allow Kite the opportunity to
participate in preparation of witnesses or other participants in the claim, suit
or proceeding; (e) not settle any such claim, suit or proceeding without Kite’s
prior consent, which consent shall not be unreasonably withheld or delayed, and
(f) enter into a reasonable and customary joint defense agreement with Kite,
upon Kite’s request.

10.7    Patent Oppositions and Other Proceedings.

10.7.1    Challenges to Third-Party Patent Rights. If either Party desires to
bring an opposition, action for declaratory judgment, nullity action,
invalidation action, interference, declaration for non-infringement,
reexamination, inter partes review (IPR), post



grant review (PGR), or other attack upon the validity, title, or enforceability
of a Patent owned or controlled by a Third Party and having one or more claims
that covers the Licensed Products, or the manufacture, use, sale, offer for
sale, or importation of the Licensed Products, in each case in the Territory
(except insofar as such action is a counterclaim to or defense of, or
accompanies a defense of, a Third Party’s claim or assertion of infringement
under Section 10.6, in which case the provisions of Section 10.6 shall govern),
such Party shall so notify the other Party and the Parties shall promptly confer
to determine whether to bring such action or the manner in which to settle such
action. Kite shall have the exclusive right, but not the obligation, to bring at
its own expense and in its sole control such action in the Kite Territory and DS
shall have the first right, but not the obligation, to bring at its own expense
and in its sole control such action in the Territory. If DS does not bring such
an action in the Territory, within […***…] of notification thereof pursuant to
this Section 10.7.1 (or earlier, if required by the nature of the proceeding),
then Kite shall have the right, but not the obligation, to bring, at […***…]
sole expense, such action. The Party not bringing an action under this Section
10.7.1 shall be entitled to separate representation in such proceeding by
counsel of its own choice and at […***…] expense, and shall cooperate fully with
the Party bringing such action at the request and expense of […***…] action. Any
awards or amounts received in bringing any such action shall be allocated
between the Parties as provided in Section 10.5.5.
10.7.2    Parties’ Patent Rights. If a Kite Patent or Collaboration Patent
becomes the subject of any proceeding commenced by a Third Party within the
Territory in connection with an opposition, reexamination request, action for
declaratory judgment, nullity action, invalidation action, interference, or
other attack upon the validity, title, or enforceability thereof (except insofar
as such action is a counterclaim to or defense of, or accompanies a defense of,
an action for infringement against a Third Party under Section 10.5, in which
case the provisions of Section 10.5 shall govern), then the Party responsible
for filing, preparing, prosecuting, and maintaining such Patent as set forth in
Section 10.3 shall have the right to control such defense at […***…]. The
controlling Party shall permit the non-controlling Party to participate in the
proceeding to the extent permissible under Applicable Law, and to be represented
by its own counsel in such proceeding, at […***…] expense. If either Party
decides that it does not wish to defend against such action, then, to the extent
the other Party has a backup prosecution right under Section 10.3, such other
Party shall have a backup right to assume defense of such Third-Party action at
[…***…]. Any awards or amounts received in defending any such Third-Party action
shall be allocated between the Parties as provided in Section 10.5.5.
10.8    Patent Licensed To or From Third Parties. DS’s rights under this ARTICLE
X with respect to the prosecution, maintenance, defense and enforcement of any
Kite Patents that is licensed by Kite from a Third Party shall be subject to the
rights of such Third Party to prosecute, maintain and enforce such Patents.






ARTICLE XI    
CONFIDENTIALITY
11.1    Nondisclosure. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, during the Term and
[…***…] thereafter, the receiving Party shall keep confidential and shall not
publish or otherwise disclose and shall not use for any purpose other than as
expressly provided for in this Agreement any Confidential Information of the
other Party, and both Parties shall keep confidential and, subject to Sections
11.2, 11.3, and 11.4, shall not publish or otherwise disclose the terms of this
Agreement. Notwithstanding the foregoing, a receiving Party’s obligation of
confidentiality and restriction on use with respect to the disclosing Party’s
Confidential Information identified as trade secrets, or typically held in the
pharmaceutical industry as trade secrets such as applicable CMC Know- How and
promotional and marketing information, shall continue perpetually for so long as
none of the exceptions set forth in Section 1.18 (a), (b), (c), or (d) applies
to such Confidential Information. Each Party may use the other Party’s
Confidential Information solely to the extent required to accomplish the
purposes of this Agreement, including exercising such Party’s rights or
performing its obligations under this Agreement. Each Party will use at least
the same standard of care as it uses to protect proprietary or confidential
information of its own (but no less than reasonable care) to ensure that its
employees, agents, consultants, contractors, and other representatives do not
disclose or make any unauthorized use of the Confidential Information of the
other Party. Each Party will promptly notify the other Party upon discovery of
any unauthorized use or disclosure of the Confidential Information of the other
Party.

11.2    Authorized Disclosure. The receiving Party may disclose Confidential
Information belonging to the disclosing Party only to the extent such disclosure
is reasonably necessary in the following instances:
11.2.1    filing or prosecuting Patents as permitted by this Agreement;

11.2.2    filing Regulatory Filings in order to obtain or maintain Regulatory
Approvals;
11.2.3    prosecuting or defending litigation, including responding to a
subpoena in a Third Party litigation;

11.2.4    complying with Applicable Laws or regulations (including regulations
promulgated by securities exchanges) or court or administrative orders;
11.2.5    to its Affiliates, actual or prospective licensees, sublicensees,
subcontractors, consultants, agents, and advisors on a “need-to-know” basis in
order for the receiving Party to exercise its rights or fulfill its obligations
under this Agreement, each of whom prior to disclosure must be bound by
obligations of confidentiality and restrictions on use of such Confidential
Information that are no less restrictive than those set forth in this ARTICLE
XI; provided, however, that, in each of the above situations, the receiving
Party shall remain responsible for any failure by any Third Party who receives
Confidential Information pursuant to this Section 11.2 to treat such
Confidential Information as required under this ARTICLE XI; or



11.2.6    to bona fide potential and actual investors, acquirors, merger
partners, licensees, and other financial or commercial partners solely for the
purpose of evaluating or carrying out an actual or potential investment,
acquisition, or collaboration, in each case under written obligations of
confidentiality and non-use at least as stringent as those herein.
11.2.7    Notwithstanding the foregoing, in the event a Party is required to
make a disclosure of the other Party’s Confidential Information pursuant to
Sections 11.2.2 through 11.2.4, it will, except where impracticable, give at
least […***…] advance notice to the other Party of such disclosure, reasonably
consider the comments of the other Party with respect to limiting such
disclosure, and use efforts to secure confidential treatment of such
Confidential Information at least as diligent as such Party would use to protect
its own confidential information, but in no event less than reasonable efforts.
In any event, the Parties agree to take all reasonable action to avoid
disclosure of Confidential Information hereunder. Any information disclosed
pursuant to Sections 11.2.2 through 11.2.4 shall remain the Confidential
Information of the disclosing Party and subject to the restrictions set forth in
this Agreement, including the foregoing provisions of this ARTICLE XI.

11.3    Publications.
11.3.1    Prior to public disclosure or submission for publication of a proposed
publication describing the results of any Development activities for the
Licensed Product conducted under this Agreement, DS shall provide Kite with a
copy of the proposed publication and shall allow Kite a reasonable time period
(but no less than […***…] from the date of confirmed receipt) in which to
determine whether the proposed publication contains subject matter for which
patent protection should be sought (prior to publication of such proposed
publication) for the purpose of protecting an invention, or whether the proposed
publication contains the Confidential Information of Kite. Following the
expiration of the applicable time period for review, DS shall be free to submit
such proposed publication for publication or otherwise disclose to the public
such scientific or clinical results, subject to the procedures set forth in
Section 11.3.2.

11.3.2    If Kite believes that the subject matter of the proposed publication
or other disclosure contains Confidential Information of Kite or a patentable
Invention, then prior to the expiration of the applicable time period for
review, Kite shall notify DS in writing. Upon receipt of such written notice
from Kite, DS shall remove Kite’s Confidential Information from such proposed
publication or disclosure, and shall delay public disclosure of such information
or submission of the proposed publication for an additional period of […***…]
(or such other time period mutually agreed by the Parties in writing) to permit
preparation and filing of a patent application on the disclosed subject matter.
11.3.3    Prior to public disclosure of a publication describing the results of
any Development activities for any Licensed Product conducted outside of the
Territory, Kite shall provide DS with a copy of the proposed publication.






11.4    Publicity.
11.4.1    The Parties agree that the both Party will issue a public announcement
on the same day after the execution of this Agreement, however the contents of
the announcement to be issued by each Party may be different and may be written
in English and/or Japanese. Each Party will review the contents of such
announcement of the other Party before the other Party issues the announcement,
and will have the right to determine to approve it or not, which approval shall
not be unreasonably withheld or delayed.

11.4.2    After release of such initial press release, if either Party desires
to make a public announcement concerning the material terms of this Agreement,
such Party shall give reasonable prior advance notice of the proposed text of
such announcement to the other Party for its prior review and approval (except
as otherwise provided herein), such approval not to be unreasonably withheld or
delayed. A Party commenting on such a proposed press release shall provide its
comments, if any, within […***…] after receiving the press release for review.
Where required by Applicable Law or by the regulations of the applicable
securities exchange upon which a Party may be listed, such Party shall have the
right to make a press release announcing the achievement of each milestone under
this Agreement as it is achieved, and the achievements of Regulatory Approvals
in the Territory as they occur, subject only to the review procedure set forth
in the preceding sentence. In relation to DS’s review of such an announcement,
DS may make specific, reasonable comments on such proposed press release within
the prescribed time for commentary, but shall not withhold its consent to
disclosure of the information that the relevant milestone has been achieved and
triggered a payment hereunder. Neither Party shall be required to seek the
permission of the other Party to repeat any information regarding the terms of
this Agreement that has already been publicly disclosed by such Party, or by the
other Party, in accordance with this Section 11.4.2, provided such information
continues as of such time to be accurate.
11.4.3    The Parties acknowledge that Kite may be obligated to file a copy of
this Agreement with the U.S. Securities and Exchange Commission (the “SEC”) or
other applicable entity having regulatory authority over Kite securities or the
exchange thereof, as a material agreement of Kite. Kite shall be entitled to
make such a required filing, provided that it requests confidential treatment of
certain commercial terms and sensitive technical terms hereof to the extent such
confidential treatment is reasonably available to Kite, and to the extent
consistent with the legal requirements governing redaction of information from
material agreements that must be publicly filed. In the event of any such
filing, Kite will provide DS with a copy of the Agreement marked to show
provisions for which Kite intends to seek confidential treatment and shall
reasonably consider and incorporate DS’s comments thereon to the extent
consistent with the legal requirements governing redaction of information from
material agreements that must be publicly filed. DS will as promptly as
practical provide any such comments. DS recognizes that U.S. laws and SEC
policies and regulations to which Kite is and may become subject to may require
Kite to publicly disclose certain terms of this Agreement that DS may prefer not
be disclosed, and that Kite is in all cases entitled hereunder to make such
required disclosures to the extent necessary to comply with such U.S. laws and
SEC policies and regulations.



ARTICLE XII    
REPRESENTATIONS, WARRANTIES, & COVENANTS
12.1    Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party that as of the Effective Date:
12.1.1    Corporate Existence and Power. It is a company or corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including, without limitation, the right to grant the licenses
granted by it hereunder.
12.1.2    Authority and Binding Agreement. As of the Effective Date, (a) it has
the corporate power and authority and the legal right to enter into this
Agreement and perform its obligations hereunder; (b) it has taken all necessary
corporate action on its part required to authorize the execution and delivery of
the Agreement and the performance of its obligations hereunder; and (c) this
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid, and binding obligation of such Party that is
enforceable against it in accordance with its terms.
12.1.3    No Conflict; Covenant. It is not a party to any agreement that would
materially prevent it from granting the rights granted to the other Party under
this Agreement or performing its obligations under this Agreement. During the
Term of this Agreement, each Party covenants that it will not enter into any
contractually binding agreement which would in any way materially impair its
ability to complete its obligations under this Agreement in a timely fashion.
12.1.4    No Debarment. In the course of the Development of Licensed Products,
neither Party shall use, during the term of this Agreement, any employee or
consultant who has been debarred by any Regulatory Authority, or, to the best of
such Party’s Knowledge, is the subject of debarment proceedings by a Regulatory
Authority.
12.2    DS’s Representations and Warranties. DS hereby represents and warrants
to Kite that as of the Effective Date DS has no Knowledge of any pending filing,
complaint, matter, or action against or involving either DS or its Affiliates
with any Regulatory Authority that could be reasonably anticipated to have a
material adverse effect on its ability to obtain Regulatory Approvals for the
Licensed Products in the Territory.
12.3    Kite’s Representations and Warranties. Kite hereby represents and
warrants to DS as of the Effective Date:
12.3.1    Kite Patents. Kite owns, or has an exclusive license to, the Kite
Patents listed on Schedule 1.51 is a complete list of all patents and patent
applications Controlled by Kite as of the Effective Date which claim the
Licensed Products, or the manufacture or use thereof in the Territory.



12.3.2    Title; Encumbrances. Kite has sufficient legal and/or beneficial
title, ownership or license, free and clear from any Third Party mortgages,
pledges, liens, security interests, conditional and installment sale agreements,
encumbrances, charges or claims of any kind, of the Kite Technology to grant the
licenses to DS as purported to be granted pursuant to this Agreement.
12.3.3    No Conflict. Kite has not granted any assignment, license, covenant
not to sue, or other similar interest or benefit, exclusive or otherwise, to any
Third Party relating to any patent, know-how, or other proprietary right that
conflicts with or limits the rights granted to DS hereunder or which falls
within the scope of the licenses granted in ARTICLE II.
12.3.4    Non-Infringement of Third Party’s Patents. To Kite’s Knowledge, the
Development, manufacture, and Commercialization of the Licensed Products and IND
Products can be carried out in the Territory in the manner reasonably
contemplated as of the Effective Date without infringing any issued Patents of
any Third Party.
12.3.5    Non-Infringement of Kite Technology by Third Parties. To Kite’s
Knowledge, Kite is not aware of any activities by Third Parties that constitute
infringement or misappropriation of the Kite Technology within the Territory.
12.3.6    No Claims of Third Party Rights. Kite has not received any written
notice, claim, or demand from any Person asserting that the development,
manufacture, use or sale of the Licensed Products and IND Products infringes a
patent of a Third Party in the Territory.
12.3.7    No Action or Claim. To Kite’s Knowledge, there are no actual, pending,
or threatened in writing, adverse actions, suits, claims, interferences, or
formal governmental investigations involving the IND Products, or Kite
Technology by or against Kite, any of its Affiliates, licensees, or contractors
in or before any court, governmental entity or Regulatory Authority.
12.3.8    No Adverse Patent Proceedings. To Kite’s Knowledge, none of the Kite
Patents are subject to any pending re-examination, opposition, interference or
litigation proceedings as of the Effective Date.
12.3.9    Compliance. To Kite’s Knowledge, Kite, its Affiliates, licensees and
contractors have performed in all material respects development work, including
manufacturing, supply, packaging, and distribution of clinical supplies, in
compliance with all Applicable Laws (including GMP and the Anti-Corruption
Laws); and there is no actual, pending, or threatened in writing, adverse action
of any Regulatory Authority, with respect to the IND Products, or Kite
Technology.
12.3.10    Regulatory Materials. To Kite’s Knowledge, no Regulatory Authority
has commenced or threatened in writing to initiate any action or proceeding to
refuse to file, reject, not approve, or withdraw any Regulatory Filings related
to the IND Products, nor has Kite received any notice to such effect.



12.3.11    Third Party Agreements. Schedule 1.44 contains a complete list of all
Third Party agreements under which rights to any Kite Technology are granted,
licensed or otherwise provided to Kite or its Affiliates as of the Effective
Date. All In- License Agreements existing as of the Effective Date are in full
force and effect and no material breach has occurred thereunder (and Kite and
its Affiliates have not received any notice of any such breach thereunder) as of
the Effective Date.
12.3.12    Third Party Agreements. All of Kite's employees have executed
agreements requiring assignment to Kite of all inventions made during the course
of and as a result of their association with Kite obligating each such employee
to maintain as confidential the Confidential Information of Kite for reasonable
periods of time, in each case material to the Development, manufacture or
Commercialization of Licensed Products for the Field in the Territory.
12.3.13    Disbarred Employees. Neither Kite and none of their employees or
officers, who have rendered or will render services relating to the Licensed
Products: (i) has ever been debarred or is subject or debarment or convicted of
a crime for which an entity or person could be debarred under 21 U.S.C. Section
335a or its foreign equivalent or (ii) has ever been under indictment for a
crime for which a person or entity could be debarred under any such provision.
12.3.14    Protection of Know-How. Kite has entered into agreements with its
employees, agents and Third Party manufacturers sufficient to maintain the
confidentiality of the Know-How owned or controlled by Kite for a reasonable
period of time consistent with customs in the pharmaceutical industry.

12.4    DS Covenants.
12.4.1    DS will comply in all material respects with all Applicable Laws
related to its Development, manufacture and Commercialization of the Licensed
Products. Without limiting the generality of the foregoing, DS will not promote
any of the Licensed Products in a manner that would conflict with Applicable
Laws.
12.4.2    DS will conduct all Medical Affairs Activities in a manner consistent
with Licensed Product labeling, including all package inserts for a Licensed
Product, except to the extent otherwise required by Applicable Laws, and will
conduct all Medical Affairs Activities in accordance with Applicable Laws.
12.4.3    DS will, and will ensure that its Affiliates and Sublicensees will,
Commercialize the Licensed Products solely within the Territory for use in the
Field pursuant to the authority, rights, and licenses granted to DS under this
Agreement. DS agrees and acknowledges that it has not been granted any rights
other than within the scope of express license granted to Licensed Products
under this Agreement, and consequently DS agrees that during the Term it will
not, and will ensure that its Affiliates and Sublicensees will not, (i) directly
or indirectly Commercialize any Licensed Product outside of the Territory or
within the Territory for re-sale outside of the Territory, or (ii) provide any
Licensed Product to any



Person if it knows or reasonably believes that such Person, either directly or
indirectly, has sold, is selling, or intends to sell such Licensed Product
outside the Territory.

12.5    Kite Covenants.
12.5.1    Kite will not, during the Term, (a) amend any provision of an In-
License Agreement that would adversely impact DS’s rights under this Agreement,
or (b) assign (except an assignment to a party to which this Agreement has been
assigned as permitted under Section 16.4 or to any Affiliate), in whole or in
part, any of the In-License Agreements in any manner that would adversely impact
DS’s rights under this Agreement, in each case, without the prior written
consent of DS (not to be unreasonably withheld, conditioned or delayed).

12.6    Disclaimer.
12.6.1    EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, EACH PARTY MAKES NO
AND EXPRESSLY DISCLAIMS ALL OTHER REPRESENTATIONS AND WARRANTIES WITH RESPECT TO
THE PRODUCTS, KITE TECHNOLOGY, DS TECHNOLOGY OR ANY OTHER SUBJECT MATTER OF THIS
AGREEMENT, WHETHER EXPRESS, IMPLIED, OR STATUTORY, INCLUDING WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OR
NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS.
12.6.2    EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION OR WARRANTY BY KITE THAT THE
KITE TECHNOLOGY IS NOT INFRINGED BY ANY THIRD PARTY OR THAT THE PRACTICE OF THE
KITE TECHNOLOGY WILL NOT INFRINGE ANY INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD
PARTY. FURTHER, DS ACKNOWLEDGES THAT THE PRODUCTS ARE SUBJECT TO ONGOING
RESEARCH AND DEVELOPMENT AND KITE MAKES NO REPRESENTATION OR WARRANTY THAT THE
PRODUCTS CAN BE SUCCESSFULLY DEVELOPED AND COMMERCIALIZED.

ARTICLE XIII    
INDEMNIFICATION AND INSURANCE

13.1    Indemnification by Kite. Kite shall defend, indemnify, and hold DS and
its Affiliates, and DS’s and its Affiliates’ officers, directors, employees, and
agents (the “DS Indemnitees”) harmless from and against any and all Third Party
claims, suits, proceedings, damages, expenses (including court costs and
reasonable attorneys’ fees and expenses), and recoveries (collectively,
“Claims”) to the extent that such Claims arise out of, are based on, or result
from (a) the Development, manufacture, storage, handling, use, promotion, sale,
offer for sale, and importation of the Licensed Products by Kite or its
Affiliates, contract manufacturers, distributors, or licensees (other than DS
Group, as defined below); (b) a breach of any of Kite’s representations,
warranties, and obligations under this Agreement; or (c) the willful misconduct
or negligent acts of Kite, its Affiliates, or the officers, directors,
employees, or agents of Kite or



its Affiliates in connection with their performance under this Agreement; or (d)
any claim of infringement due to Kite’s failure to notify DS, as a Necessary IP,
of a Patent which would be infringed by the Development, manufacture, or
Commercialization of a Licensed Product in the Field in the Territory in the
absence of a license under such Patent, in accordance with Section 2.1.5.1. The
foregoing indemnity obligation shall not apply to the extent that the DS
Indemnitees fail to comply with the indemnification procedures set forth in
Section 13.3 and Kite’s defense of the relevant Claims is prejudiced by such
failure, or to the extent that any Claim arises from, is based on, or results
from (i) the Development, manufacture, storage, handling, use, promotion, sale,
offer for sale, and importation of the Licensed Products by DS Group; (ii) a
breach of any of DS’s representations, warranties, and obligations under this
Agreement; (iii) the willful misconduct or negligent acts of DS or its
Affiliates, or the officers, directors, employees, or agents of DS or its
Affiliates; or (iv) any claim of infringement due to DS’s failure to obtain a
license to any Necessary IP in accordance with Section 2.1.5.1.

13.2    Indemnification by DS. DS shall defend, indemnify, and hold Kite, its
Affiliates and Kite’s and its Affiliates’ officers, directors, employees, and
agents (the “Kite Indemnitees”) harmless from and against any and all Claims to
the extent that such Claims arise out of, are based on, or result from (a) the
Development, manufacture, storage, handling, use, promotion, sale, offer for
sale, and importation of the Licensed Products by DS or its Affiliates, or its
or their Sublicensees, contractors, or distributors (the “DS Group”); (b) a
breach of any of DS’s representations, warranties, and obligations under this
Agreement; (c) the willful misconduct or negligent acts of DS or its Affiliates,
or the officers, directors, employees, or agents of DS or its Affiliates in
connection with their performance under this Agreement or (d) any claim of
infringement due to DS’s failure to obtain a license to any Necessary IP in
accordance with Section 2.1.5.1. The foregoing indemnity obligation shall not
apply to the extent that the Kite Indemnitees fail to comply with the
indemnification procedures set forth in Section 13.3 and DS’s defense of the
relevant Claims is prejudiced by such failure, or to the extent that any Claim
arises from, is based on, or results from (i) the Development, manufacture,
storage, handling, use, promotion, sale, offer for sale, and importation of the
Licensed Products by Kite or its Affiliates, contract manufacturers,
distributors, or licensees (other than DS Group); (ii) a breach of any of Kite’s
representations, warranties, and obligations under this Agreement; or (iii) the
willful misconduct or negligent acts of Kite, its Affiliates, or the officers,
directors, employees, or agents of Kite or its Affiliates; or (d) any claim of
infringement due to Kite’s failure to notify DS, as a Necessary IP, of a Patent
which would be infringed by the Development, manufacture, or Commercialization
of a Licensed Product in the Field in the Territory in the absence of a license
under such Patent, in accordance with Section 2.1.5.1.

13.3    Indemnification Procedures. The Party claiming indemnity under this
ARTICLE XIII (the “Indemnified Party”) shall give written notice to the Party
from whom indemnity is being sought (the “Indemnifying Party”) promptly after
learning of such Claim. The Indemnified Party shall provide the Indemnifying
Party with reasonable assistance, at the Indemnifying Party’s expense, in
connection with the defense of the claim for which indemnity is being sought.
The Indemnified Party may participate in and monitor such defense with counsel
of its own choosing at its sole expense; provided, however, that the
Indemnifying Party shall have the right to assume and conduct the defense of the
claim with counsel of its choice. The Indemnifying Party shall not settle any
claim without the prior written consent of the



Indemnified Party, not to be unreasonably withheld, conditioned, or delayed,
unless the settlement involves only the payment of money, and no admission of
wrong-doing or fault by the Indemnified Party. So long as the Indemnifying Party
is actively defending the claim in good faith, the Indemnified Party shall not
settle any such claim without the prior written consent of the Indemnifying
Party. If the Indemnifying Party does not assume and conduct the defense of the
Claim as provided above, (a) the Indemnified Party may defend against, and
consent to the entry of any judgment or enter into any settlement with respect
to the Claim in any manner the Indemnified Party may deem reasonably appropriate
(and the Indemnified Party need not consult with, or obtain any consent from,
the Indemnifying Party in connection therewith), and (b) the Indemnifying Party
will remain responsible to indemnify the Indemnified Party as provided in this
ARTICLE XIII.

13.4    Mitigation of Loss. Each Indemnified Party shall take and shall procure
that its indemnitees take all such reasonable steps and action as are reasonably
necessary or as the Indemnifying Party may reasonably require in order to
mitigate any Claims (or potential losses or damages) under this ARTICLE XIII.
Nothing in this Agreement shall or shall be deemed to relieve any Party of any
common law or other duty to mitigate any losses incurred by it.
13.5    Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 13.4 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 13.1 OR 13.2, OR DAMAGES
AVAILABLE FOR A PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS IN ARTICLE XI.
13.6    Insurance. Each Party shall procure and maintain insurance, including
product liability insurance, adequate to cover its obligations hereunder and
which are consistent with normal business practices of prudent companies […***…]
at all times during which any Product is being clinically tested in human
subjects or commercially distributed or sold by such Party. It is understood
that such insurance shall not be construed to create a limit of either Party’s
liability with respect to its indemnification obligations under this ARTICLE
XIII. Each Party shall provide the other Party with written evidence of such
insurance upon request. Each Party shall provide the other Party with written
notice at least […***…] prior to the cancellation, non-renewal, or material
change in such insurance or self-insurance which materially adversely affects
the rights of the other Party hereunder.

ARTICLE XIV    
TERM AND TERMINATION
14.1    Term. This Agreement shall commence on the Effective Date and, unless
terminated earlier as provided in this ARTICLE XIV or by mutual written
agreement of the Parties, shall continue, on a Licensed Product-by-Licensed
Product basis, until DS permanently ceases at its sole discretion all
Development, manufacture and Commercialization of such Licensed Product in the
Territory (the “Term”).






14.2    Early Termination.
14.2.1    Termination for Breach. If either Party believes that the other Party
is in breach of its material obligations hereunder, then such Party may deliver
notice of such breach to the other Party. For all breaches other than a breach
of payment obligations under this Agreement, the allegedly breaching Party shall
have […***…] from the receipt of the notice to cure or dispute such breach. For
any breach of payment obligations under this Agreement, the allegedly breaching
Party shall have […***…] from the receipt of the notice to cure or dispute such
breach. If the alleged breaching Party fails to cure or dispute the breach
within the applicable period set forth above, then the Party originally
delivering the notice of breach may terminate this Agreement on written notice
of termination. If the allegedly breaching Party in good faith disputes such
breach or disputes the failure to cure such breach and provides written notice
of that dispute to the other Party within the above time periods, the matter
will be addressed under the dispute resolution provisions in Section 15.3, and
the notifying Party may not terminate this Agreement until it has been
determined under Section 15.3 that the allegedly breaching Party is in material
breach of this Agreement, and such breaching Party further fails to cure such
breach within […***…] after the conclusion of the dispute resolution procedure
(and such termination shall then be effective upon written notification from the
notifying Party to the breaching Party).
14.2.2    Termination for Bankruptcy. Each Party shall have the right to
terminate this Agreement immediately in its entirety upon written notice to the
other Party if such other Party makes a general assignment for the benefit of
creditors, files an insolvency petition in bankruptcy, petitions for or
acquiesces in the appointment of any receiver, trustee or similar officer to
liquidate or conserve its business or any substantial part of its assets,
commences under the laws of any jurisdiction any proceeding involving its
insolvency, bankruptcy, reorganization, adjustment of debt, dissolution,
liquidation or any other similar proceeding for the release of financially
distressed debtors or becomes a party to any proceeding or action of the type
described above and such proceeding is not dismissed within […***…] after the
commencement thereof.
14.2.3    Termination for Patent Challenge. Except to the extent the following
is unenforceable under the laws of a particular jurisdiction, Kite may terminate
this Agreement immediately upon written notice to DS if DS or its Affiliates or
Sublicensees, individually or in association with any other Person, commences a
legal action challenging the validity, enforceability or scope of any Kite
Patent.
14.2.4    Termination Related to New Kite Technology. DS may terminate this
Agreement with respect to a particular Licensed Product on […***…] prior written
notice to Kite pursuant to its option set forth in Sections 2.1.5.1(c) and
2.1.5.3(b).
14.3    Effect of Expiration or Termination. Upon the expiration or termination
of this Agreement for any reason, on a Licensed Product by Licensed Product
basis, the following shall apply (if this Agreement is terminated only for a
particular Licensed Product, then the following shall apply only to the
terminated Licensed Product):



14.3.1    License to DS.
14.3.1.1    Except as set forth in Section 14.3.1.2, all licenses and other
rights granted by Kite to DS hereunder shall terminate, and all sublicenses
granted by DS thereunder shall also terminate.
14.3.1.2    Notwithstanding Section 14.3.1.1, the license granted by Kite to DS
pursuant to Section 2.8 shall survive (i) expiration of this Agreement, and (ii)
termination of this Agreement, unless Kite has terminated this Agreement
pursuant to Section 14.2.1, 14.2.2 or 14.2.3. Notwithstanding the foregoing,
such surviving license shall immediately terminate (a) if DS, its Affiliates or
their sublicensees practice any of Kite’s Disclosed Know-How outside of the
scope of such license, or (b) if DS or its Affiliates or sublicensees,
individually or in association with any other Person, commences a legal action
challenging the validity, enforceability or scope of any Kite Patent.
14.3.1.3    License to Kite.
14.3.1.4    Except as set forth in Sections 14.3.2.2 and 14.3.2.3., all licenses
and other rights granted by DS to Kite hereunder shall terminate, and all
sublicenses granted by Kite thereunder shall also terminate.
14.3.1.5    Notwithstanding Section 14.3.2.1, the license granted by DS to Kite
pursuant to Section 2.8 shall survive (a) expiration of this Agreement, and (b)
termination of this Agreement, unless DS has terminated this Agreement pursuant
to Sections 14.2.1 or 14.2.2. Notwithstanding the foregoing, such license shall
immediately terminate if Kite, its Affiliates or their sublicensees practice any
of DS’s Disclosed Know-How outside of the scope of such license.
14.3.1.6    Notwithstanding Section 14.3.2.1, unless DS has terminated this
Agreement pursuant to Sections 14.2.1 or 14.2.2, DS hereby grants to Kite,
effective only in event of such expiration or termination, an non-exclusive,
perpetual, irrevocable, royalty-free and sublicenseable (through multiple tiers)
license under the DS’s interest in the Collaboration Technology and
Collaboration Data to Develop, make, have made, use, sell, offer for sale, have
sold, import, and otherwise Commercialize the Licensed Products world-wide.
Notwithstanding the foregoing, the license by DS to Kite provided in this
Section will not survive if the termination is due to the breach of this
Agreement by Kite, its Affiliate or partners.
14.3.2    Regulatory Materials; Data. Within […***…] of the effective date of
such termination, DS shall transfer and assign to Kite, at no cost to Kite, all
Regulatory Filings and Regulatory Approvals of the Licensed Products in the
Territory, and all data from preclinical, non-clinical and clinical studies
conducted by or on behalf of DS, its Affiliates or Sublicensees on the Licensed
Products and all pharmacovigilance data (including all adverse event database)
on the Licensed Products. At Kite’s request, DS shall provide Kite with
reasonable assistance in connection with any inquiries and correspondence with
Regulatory Authorities in the Territory for a period of […***…] after such
termination.



14.3.3    Transition Assistance. If Kite notifies DS that Kite will assume
Development and Commercialization of the Licensed Product in the Territory after
the Termination, then DS shall reasonably cooperate with Kite to facilitate the
orderly transition of the Development and Commercialization of the Licensed
Products to Kite. Such assistance shall be […***…], unless DS has terminated
this Agreement for Kite’s material breach, except as expressly set forth
otherwise. Without limiting the foregoing:
14.3.3.1    DS shall promptly provide Kite with a copy of each license
agreement, collaboration agreement, manufacturing agreement and/or vendor
agreement then in effect between DS (or its Affiliates) and a Third Party with
respect to the Development, manufacture and/or Commercialization of the Licensed
Products in the Territory, and, upon Kite’s request, DS shall assign or
sublicense, and shall ensure that its Affiliates assign or sublicense, to Kite
(a) any such agreement that solely relates to the Licensed Products, and (b) for
any agreement that does not solely relates to the Licensed Products and to the
extent permitted under the terms of such agreement, the portion of such
agreement (e.g., a work order) that relates solely to the Licensed Products.
Upon Kite’s request, DS shall provide reasonable assistance to Kite in
connection with any such agreement that is not assignable to Kite, such as
introducing Kite to such Third Party and cooperating with Kite with respect to
the negotiation of a new agreement with such Third Party.
14.3.3.2    DS shall provide Kite with reasonable technical assistance and
transfer (including when available, in electronic format) all DS Know-How used
in the Development, manufacture and/or Commercialization of the Licensed
Products as of termination, in each case to the extent not already in Kite’s
possession and necessary or useful for Kite to commence or continue the
Development, manufacture and/or Commercialization of the Licensed Products in
the Territory.
14.3.3.3    If at the time of such termination, DS is conducting any clinical
trials for the Licensed Products in the Territory, then DS shall, […***…].
14.3.4    Coordination of Public Disclosure. In the event of termination of this
Agreement for any reason and subject to the provisions of Section 11.4, the
Parties shall cooperate in good faith to coordinate public disclosure of such
termination and the reasons therefor, and shall not, except to the extent
required by Applicable Law, disclose such information without the prior approval
of the other Party. The principles to be observed in such disclosures shall be
accuracy, compliance with Applicable Law and regulatory guidance documents, and
reasonable sensitivity to potential negative reactions to such news.
14.4    Rights in Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement by a Party to the other Party are, and will otherwise be
deemed to be, for purposes of Section 365(n) of the US Bankruptcy Code and any
similar laws in other countries (the “Code”), licenses of rights to
“intellectual property” as defined under Section 101 of the Code. The Parties
agree that each Party, as licensee of such rights under this Agreement, will
retain and may



fully exercise all of its protections, rights and elections under the Code. The
Parties further agree that, in the event of the commencement of a bankruptcy
proceeding by or against a Party, the other Party will be entitled to a complete
duplicate of (or complete access to, as such other Party deems appropriate) any
such intellectual property and all embodiments of such intellectual property,
and the same, if not already in its possession, will be promptly delivered to
it: (a) upon any such commencement of a bankruptcy proceeding upon its written
request therefor, unless the bankrupting Party elects to continue to perform all
of its obligations under this Agreement, or (b) if not delivered under (a)
above, upon written request therefor by the other Party following the rejection
of this Agreement by or on behalf of the bankrupting Party.
14.5    Survival. Expiration or termination of this Agreement shall not affect
any rights or obligations of either Party that have accrued prior to such
expiration or termination. Without limiting the foregoing, the following
provisions shall survive any expiration or termination of this Agreement:
Articles I, XIII, XV and XVI, and Sections 2.1.4 (1st sentence only, to the
extent that any In-License Agreement has obligations that survive the
termination of DS’s sublicense thereunder), 2.8, 4.4 (to the extent required by
Applicable Laws), 4.6, 5.3, 5.5 (to the extent required by Applicable Laws), 5.7
(to the extent required by Applicable Laws), 5.8 (to the extent required by
Applicable Laws), 6.7 (last sentence only), 9.1 (with respect to sales of
Licensed Products occurring prior to termination), 9.2, 9.3, 9.4, 9.5, 10.1,
11.1, 11.2, 11.3, 12.6, 14.3, 14.4 and 14.5.

ARTICLE XV    
DISPUTE RESOLUTION
15.1    Disputes. The Parties recognize that disputes as to certain matters may
from time to time arise during the Term which relate to either Party’s rights
and/or obligations hereunder. It is the Parties’ objective to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to litigation.
To accomplish this objective, the Parties agree to follow the procedures set
forth in this ARTICLE XV to resolve any controversy or claim arising out of,
relating to, or in connection with any provision of this Agreement if and when a
dispute arises under this Agreement.

15.2    Arising Between the Parties. With respect to all disputes arising
between the Parties, including, without limitation, any alleged failure to
perform, or breach, of this Agreement, or any issue relating to the
interpretation or application of this Agreement, if the Parties are unable to
resolve such dispute within […***…] after such dispute is first identified by
either Party in writing to the other Party, the Parties shall refer such dispute
to the Executive Officers for attempted resolution by good faith negotiations
during the subsequent […***…] period.

15.3    Binding Arbitration. If the Executive Officers are not able to resolve
such dispute referred to them under Section 15.2 within such […***…] period,
such dispute shall be resolved through binding arbitration, which arbitration
may be initiated by either Party at any time after the conclusion of such
period, on the following basis:
15.3.1    The place of arbitration shall be Los Angeles, California, USA.



15.3.2    The arbitration shall be made in accordance with the current Rules of
Arbitration of International Chamber of Commerce (ICC).
15.3.3    Judgment upon the award rendered by such arbitrator shall be binding
on the Parties and may be entered by any court or forum having jurisdiction.
15.3.4    Either Party may apply to the arbitrators for interim injunctive
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Further, either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of such Party pending the
arbitration award.
15.3.5    The arbitrators shall have no authority to award punitive or any other
type of damages not measured by a Party’s compensatory damages.
15.3.6    Each Party shall bear its own costs and expenses and attorneys’ fees
and an equal share of the arbitrators’ and any administrative fees of
arbitration.
15.3.7    Except to the extent necessary to confirm an award or as may be
required by Applicable Laws, neither Party nor any arbitrator may disclose the
existence, content, or results of an arbitration without the prior written
consent of both Parties.
15.3.8    In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy, or claim would be barred by the applicable statute of limitations.
15.4    Patent and Trademark Dispute Resolution. Any dispute, controversy, or
claim relating to the scope, validity, enforceability, or infringement of any
patent rights covering the manufacture, use, or sale of any Licensed Product or
of any trademark rights relating to any Licensed Product shall be submitted to a
court of competent jurisdiction in the country or jurisdiction in which such
patent or trademark rights were granted or arose.
15.5    Injunctive Relief. Nothing herein may prevent either Party from seeking
preliminary injunction or temporary restraint order in any court of competent
jurisdiction in order to prevent any Confidential Information from being
disclosed without appropriate authorization under this Agreement.
ARTICLE XVI    
OTHER PROVISIONS
16.1    Governing Law. This Agreement and all disputes arising out of or related
to this Agreement or any breach hereof shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, United States,
without reference to its conflicts of law principles.
16.2    Performance Through Affiliates. Each Party may discharge any obligation
and exercise any right hereunder through any of its Affiliates (without an
assignment of this



Agreement), provided that such Party shall remain directly responsible for the
performance of its Affiliates.
16.3    Force Majeure. Both Parties will be excused from the performance of
their obligations under this Agreement, and neither Party will be held liable or
responsible to the other Party nor be deemed to have defaulted under or breached
this Agreement for failure or delay in fulfilling or performing any term of this
Agreement, to the extent that such performance is prevented by force majeure and
the nonperforming Party promptly provides notice thereof to the other Party.
Such excuse will be continued so long as the condition constituting a force
majeure event continues and the nonperforming Party uses reasonable efforts to
remove the condition. For purposes of this Agreement, a force majeure event will
include conditions beyond the reasonable control and without the fault of a
Party, such as an act of God, voluntary or involuntary compliance with any
regulation, law, or order of any government, war, an act of terrorism, civil
commotion, labor strike or lock-out, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, storm, or like catastrophe, inability to procure necessary
raw materials in a commercially reasonable manner or default of suppliers or
sub-contractors. Notwithstanding the foregoing, if the payment of invoices due
and owing hereunder is delayed by the payor because of a force majeure affecting
the payor for more than […***…], then the payee may terminate this Agreement
upon […***…] prior written notice.

16.4    Assignment. Neither this Agreement nor any obligation of a Party
hereunder may be assigned by either Party without the prior written consent of
the other Party; provided, however, that either Party may assign this Agreement
in its entirety without such consent to (a) any of its Affiliates, or (b) any
purchaser of all, or substantially all, of its assets to which this Agreement
relates, or (c) any successor corporation resulting from any merger,
consolidation, share exchange, or other similar transaction provided that any
such successor corporation shall assume all obligations of its assignor under
this Agreement; and provided further that either Party may assign or sell its
rights to receive any amounts due hereunder. This Agreement will inure to the
benefit of DS and Kite and their respective successors and permitted assigns.
Any assignment of this Agreement that is not made in accordance with this
Section 16.4 shall be null and void and of no legal force or effect.
16.5    Severability. In the event any one or more of the provisions contained
in this Agreement should be held invalid, illegal, or unenforceable in any
respect, the validity, legality, and enforceability of the remaining provisions
contained herein will not in any way be affected or impaired thereby. The
Parties will in such an instance use their best efforts to replace the invalid,
illegal or unenforceable provision(s) with valid, legal, and enforceable
provision(s) that implement the purposes of this Agreement.
16.6    Notices. Any notice to be given under this Agreement must be in writing
and delivered either in person, or by (i) air mail (postage prepaid) requiring
return receipt, (ii) overnight courier, or (iii) email confirmed thereafter by
any of the foregoing, to the Party to be notified at its address(es) given
below, or at any address such Party may designate by prior written notice to the
other Party in accordance with this Section 16.6. Notice shall be deemed
sufficiently given for all purposes upon the earliest of: (a) the date of actual
receipt; (b) if air mailed, […***…] after the date of postmark; (c) if delivered
by overnight courier, the next





--------------------------------------------------------------------------------






day the overnight courier regularly makes deliveries or (d) if sent by email,
the date of confirmation of receipt if during the recipient’s normal business
hours, otherwise the next Business Day.
If to Kite, notices must be addressed to:
Kite Pharma EU B.V.
Science Park 408
1098 XH Amsterdam
Attention: VP, Operations
Email: mvelders@kitepharma.com
Kite Pharma, Inc.
2225 Colorado Avenue Santa Monica, CA
USA
Attention: Corporate Counsel
Tel: 310-824-9999
Email: legal@kitepharma.com
With a copy to (which shall not constitute notice):
Cooley LLP
3175 Hanover Street
Palo Alto, CA 94304-1130
Attention: Barbara A. Kosacz
Tel: 650-843-5000
Email: bkosacz@cooley.com
If to DS, notices must be addressed to:
Daiichi Sankyo Company, Limited
3-5-1, Nihonbashi Honcho
Chuo-ku, Tokyo 103-8426
Japan
Attention: VP, Business Development and Licensing
Tel: +81-3-6225-1008
Fax: +81-3-6225-1903

16.7    Entire Agreement; Amendments. This Agreement, including the schedules,
and the other Transaction Agreements and the Guarantee contains the entire
understanding of the Parties (and ParentCo) with respect to the subject matter
herein. This Agreement supersedes all prior and contemporaneous agreements and
communications, whether oral, written, or otherwise, concerning any and all
matters contained herein. For clarity, the Confidentiality Agreement will
terminate as of the Effective Date. Except as expressly set forth herein, this
Agreement may be amended or modified only by a written instrument duly executed
by both Parties.



16.8    Relationship of the Parties. It is expressly agreed that Kite and DS are
independent contractors and that the relationship between the two Parties will
not constitute a partnership, joint venture, or agency. Neither Kite nor DS will
have the authority to make any statements, representations, or commitments of
any kind, or to take any action, which will be binding on the other Party,
without the prior written consent of the other Party. Nothing contained in this
Agreement shall be deemed to make any member of the JSC, JOC or any subcommittee
(or any other committees or working groups) a partner, agent, or legal
representative of the other Party, or to create any fiduciary relationship for
any purpose whatsoever. Except as may be explicitly provided this Agreement, no
member of the JSC, JOC any subcommittee (or any other committee or working
group) will have any authority to act for, or to assume any obligation or
responsibility on behalf of, any member of the other Party.
16.9    Waiver. The waiver by either Party of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by such
other Party whether of a similar nature or otherwise. Any waiver by a Party of a
particular term or condition will be effective only if set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition.
16.10    Third Party Beneficiaries. Except as otherwise expressly provided in
this Agreement, nothing herein expressed or implied is intended or will be
construed to confer upon or to give to any Third Party any rights or remedies by
reason of this Agreement. Except as otherwise expressly provided in this
Agreement, there are no intended Third Party beneficiaries under or by reason of
this Agreement.
16.11    Further Assurances. Upon the other Party’s request, each Party agrees
to execute, acknowledge, and deliver such further instruments, and to do all
such other acts, as may be reasonably agreed by the Parties as necessary or
appropriate to carry out the purposes and intent of this Agreement.
16.12    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed and delivered electronically or by facsimile and upon such delivery
such electronic or facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other Party.
16.13    Interpretation. The headings of clauses contained in this Agreement
preceding the text of the sections, subsections and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction. All references in this Agreement to the singular shall include
the plural where applicable. Unless otherwise specified, references in this
Agreement to any Article shall include all Sections, subsections, and paragraphs
in such Article, references to any Section shall include all subsections and
paragraphs in such Section, and references in this Agreement to any subsection
shall include all paragraphs in such subsection. The word “including” and
similar words means including without limitation. The word “or” means “and/or”
unless the context dictates otherwise because the subject of the conjunction are
mutually exclusive. The words “herein,” “hereof,” and “hereunder” and other
words of similar



import refer to this Agreement as a whole and not to any particular Section or
other subdivision. All references to days in this Agreement mean calendar days,
unless otherwise specified. Ambiguities and uncertainties in this Agreement, if
any, shall not be interpreted against either Party, irrespective of which Party
may be deemed to have caused the ambiguity or uncertainty to exist. This
Agreement has been prepared in the English language and the English language
shall control its interpretation. In addition, all notices required or permitted
to be given hereunder, and all written, electronic, oral, or other
communications between the Parties regarding this Agreement shall be in the
English language.


{Signature Page Follows}



IN WITNESS WHEREOF, the Patties have executed this Collaboration and License
Agreement to be effective as of the Effective Date.
KITE PHARMA EU B.V.
DAIICHI SANKYO COMPANY, LIMITED
By: /s/ Markwin P. Velders   
Name: Markwin P. Velders   
Title: Managing Director   
By:    
Name: Joji Nakayama
Title: Representative Director 
President and CEO







IN WITNESS WHEREOF, the Patties have executed this Collaboration and License
Agreement to be effective as of the Effective Date.
KITE PHARMA EU B.V.
DAIICHI SANKYO COMPANY, LIMITED
By:    
Name:    
Title:    
By: /s/ Joji Nakayama   
Name: Joji Nakayama
Title: Representative Director
President and CEO






List of Schedules
Schedule 1.44    List of Existing In-License Agreements
Schedule 1.46    List of Existing IND Products
Schedule 1.51    List of Existing Kite Patents
Schedule 1.57    Description of KTE-C19
Schedule 1.72    List of Products





Schedule 1.44
List of Existing In-License Agreements




Patent License Agreement (L-268-2016/0) – Exclusive between Kite Pharma, Inc.
and The U.S. Department of Health and Human Services, as represented by National
Cancer Institute dated September 15, 2016 (the “NIH Agreement”).
As required by Paragraph 4.2 of the NIH Agreement, Paragraphs 5.1-5.4, 8.1,
10.1, 10.2, 12.5, and 13.8-13.10 of the NIH Agreement, to the extent applicable,
shall be binding upon DS as if DS were a party to the NIH Agreement. These
Paragraphs are set forth as Appendix 1 to this Schedule. Capitalized terms used
in this Schedule and Appendix 1 and not otherwise defined shall have the meaning
ascribed in the NIH Agreement.
Pursuant to Paragraph 4.3 of the NIH Agreement, upon termination of the NIH
Agreement under Article 13 thereof, DS’s sublicense under the NIH Agreement
shall terminate or convert to a license directly between DS and the IC, at the
option of DS. This conversion is subject to IC approval and contingent upon
acceptance by DS of the remaining provisions of the NIH Agreement.





Appendix 1
To Schedule 1.44
Required Paragraphs From NIH Agreement
5.1    The IC reserves:
(a)    on behalf of the Government an irrevocable, nonexclusive,
nontransferable, royalty free license for the practice of all inventions
licensed under the Licensed Patent Rights throughout the world by or on behalf
of the Government and on behalf of any foreign government or international
organization pursuant to any existing or future treaty or agreement to which the
Government is a signatory. Prior to the First Commercial Sale, the Licensee
agrees to provide the IC with reasonable quantities of Licensed Products or
materials or procedures associated with the Licensed Products or materials made
through the Licensed Processes for the IC research use. Given the nature of the
envisioned Licensed Products as personalized autologous cell therapy products,
if any Licensed Products or materials made through the Licensed Processes are
not available in reasonable quantities for IC research use, they shall not be
subject to the foregoing obligation; and
(b)    in the event that the Licensed Patent Rights are Subject Inventions made
under a Cooperative Research and Development Agreement (“CRADA”), the Licensee
grants to the Government, pursuant to 15 U.S.C. §3710a(b)(1)(A), a nonexclusive,
nontransferable, irrevocable, paid up license to practice Licensed Patent Rights
or have Licensed Patent Rights practiced throughout the world by or on behalf of
the Government. In the exercise of this license, the Government shall not
publicly disclose trade secrets or commercial or financial information that is
privileged or confidential within the meaning of 5 U.S.C.
§552(b)(4) or which would be considered as such if it had been obtained from a
non Federal party. Prior to the First Commercial Sale, the Licensee agrees to
provide the IC reasonable quantities of Licensed Products or materials made
through the Licensed Processes for the IC research use. Given the nature of the
envisioned Licensed Products as personalized autologous cell therapy products,
if any Licensed Products or materials made through the Licensed Processes are
not available in reasonable quantities for IC research use, they shall not be
subject to the foregoing obligation.
5.2    The Licensee agrees that products used or sold in the United States
embodying the Licensed Products or produced through use of Licensed Processes
shall be manufactured substantially in the United States, unless a written
waiver is obtained in advance from the IC.
5.3    The Licensee acknowledges that the IC may enter into future CRADAs under
the Federal Technology Transfer Act of 1986 that relate to the subject matter of
this Agreement. The Licensee agrees not to unreasonably deny requests for a
Research License from future collaborators with the IC when acquiring these
rights is necessary in order to make a CRADA project feasible. The Licensee may
request an opportunity to join as a party to the proposed CRADA.





5.4
(a)    In addition to the reserved license of Paragraph 5.1, the IC reserves the
right to grant Research Licenses directly or to require the Licensee to grant
Research Licenses on reasonable terms. In the exercise of this reserved right,
the IC shall not publicly disclose trade secrets or commercial or financial
information that is privileged or confidential within the meaning of 5 U.S.C.
§552(b)(4) or which would be considered as such if it had been obtained from a
non Federal party. The purpose of these Research Licenses is to encourage basic
research, whether conducted at an academic or corporate facility. In order to
safeguard the Licensed Patent Rights, however, before granting to commercial
entities a Research License or providing to them research samples of materials
made through the Licensed Processes, (i) the IC shall give to the Licensee
advance written notice to which the IC proposes to grant a Research License,
(ii) the IC shall provide the Licensee reasonable opportunity to raise
objections thereto and comment thereon, to be provided within […***…], and (iii)
the IC shall consult with the Licensee to consider in good faith the objections
and comments of the Licensee before granting to commercial entities a Research
License or providing to them research samples of materials made through the
Licensed Processes; and
(b)    In exceptional circumstances, and in the event that Licensed Patent
Rights are Subject Inventions made under a CRADA, the Government, pursuant to 15
U.S.C.
§3710a(b)(1)(B), retains the right to require the Licensee to grant to a
responsible applicant a nonexclusive, partially exclusive, or exclusive
sublicense to use the Licensed Patent Rights in the Licensed Field of Use on
terms that are reasonable under the circumstances, or if the Licensee fails to
grant this license, the Government retains the right to grant the license
itself. The exercise of these rights by the Government shall only be in
exceptional circumstances and only if the Government determines:
(i)    the action is necessary to meet health or safety needs that are not
reasonably satisfied by the Licensee;
(ii)    the action is necessary to meet requirements for public use specified by
Federal regulations, and these requirements are not reasonably satisfied by or
on behalf of the Licensee; or
(iii)    the Licensee has failed to comply with an agreement containing
provisions described in 15 U.S.C. §3710a(c)(4)(B); and
(c)    The determination made by the Government under this Paragraph 5.4 is
subject to administrative appeal and judicial review under 35 U.S.C. §203(b).;
and
(d)    The IC acknowledges and agrees that a Research License or other right
granted pursuant to this Paragraph 5.3 shall only pertain to the Licensed Patent
Rights and shall not include a right or license to any patent or other
intellectual property right solely owned or solely controlled by the Licensee or
its Affiliates other than the Licensed Patent Rights. Without limiting the
foregoing, except as expressly provided herein, nothing contained in this
Agreement shall be construed as granting, by implication, estoppel or





otherwise, any licenses or rights under any patents or other intellectual
property rights other than the Licensed Patent Rights.
10.1    The Licensee shall use its reasonable commercial efforts to bring
Licensed Products and the Licensed Processes to Practical Application.
“Reasonable commercial efforts” for the purposes of this provision shall include
adherence to the Commercial Development Plan in Appendix E and performance of
the Benchmarks in Appendix D. The efforts of a sublicensee shall be considered
the efforts of the Licensee.
10.2    Upon the First Commercial Sale, until the expiration or termination of
this Agreement, the Licensee shall use its reasonable commercial efforts to make
Licensed Products and Licensed Processes reasonably accessible to the United
States public.
12.5    The Licensee shall indemnify and hold the IC, its employees, students,
fellows, agents, and consultants harmless from and against all liability,
demands, damages, expenses, and losses, including but not limited to death,
personal injury, illness, or property damage to the extent arising out of any
suit or proceeding brought by a third party for:
(a)    the use by or on behalf of the Licensee, its sublicensees, Affiliates, or
their respective directors, employees, or third parties (on behalf of the
Licensee, its sublicensees or Affiliates) of any Licensed Patent Rights; or
(b)    the design, manufacture, distribution, or use of any Licensed Products,
Licensed Processes or other materials, products or processes developed by or on
behalf of the Licensee, its sublicensees or Affiliates in connection with or
arising out of the Licensed Patent Rights.
13.8    The IC reserves the right according to 35 U.S.C. §209(d)(3) to terminate
or modify this Agreement upon written notice to the Licensee if it is determined
that this action is necessary to meet the requirements for public use specified
by federal regulations issued after the date of the license and these
requirements are not reasonably satisfied by the Licensee within ninety (90)
days following written notice from the IC.
13.9    Within thirty (30) days after receipt of written notice of the IC’s
unilateral decision to modify or terminate this Agreement, the Licensee may,
consistent with the provisions of 37 C.F.R. §404.11, appeal the decision by
written submission to the designated IC official or designee. The decision of
the designated IC official or designee shall be the final agency decision. The
Licensee may thereafter exercise any and all administrative or judicial remedies
that may be available.
13.10    Within ninety (90) days after expiration or termination of this
Agreement under this Article 13, a final report shall be submitted by the
Licensee. Any royalty payments, including those incurred but not yet paid (such
as the full minimum annual royalty), and those related to patent expense, due to
the IC shall become immediately due and payable upon termination or expiration.
If terminated under this Article 13, sublicensees may elect to convert their





sublicenses to direct licenses with the IC pursuant to Paragraph 4.3. Unless
otherwise specifically provided for under this Agreement, upon termination of
this Agreement, the Licensee shall have the right to offer for sale and sell any
existing inventory of Licensed Products for […***…] following the effective
termination date of this Agreement, subject to the royalty obligations as set
forth in Appendix C. After this […***…] period, the Licensee shall return all
remaining Licensed Products or other materials included within the Licensed
Patent Rights to the IC or provide the IC with certification of the destruction
thereof. The Licensee may not be granted additional IC licenses if the final
reporting requirement is not fulfilled.





Schedule 1.46
List of Existing IND Products


[…***…]



Schedule 1.51
List of Existing Kite Patents


STATUS
IDENTIFIER
SERIAL NO.
SUBJECT MATTER
Published
KN-1019.01
61/935,833
Kite Manufacturing Closed System
Published
KN-1019.03
14/614,400
PCT/US2015/014520
Kite Manufacturing Closed System
Published
KN-1025.01 SKGF 3653.0020000
62/167,750
Pre-conditioning Regimen (Cytoxan + Fludarabine)
Published
KN-1025.02 SKGF 3653.002000
62/262,143
Pre-conditioning Regimen (Cytoxan + Fludarabine)
Published
KN-1025.03 SKGF 3653.0020001
15/167,977
PCT/US2016/034888
Pre-conditioning Regimen (Cytoxan + Fludarabine)
Published
KN-1026.01 SKGF 3653.0030000
62/167,738
Biomarkers for Preconditioning Treatment
Published
KN-1026.02 3653.0030001
62/262,111
Biomarkers for Preconditioning Treatment
Published
KN-1026.03 3653.0030002
PCT/US2016/034885
Biomarkers for Preconditioning Treatment
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]














































[…***…]




Schedule 1.57
Description of KTE-C19
[…***…]







--------------------------------------------------------------------------------


EXECUTION VERSION
CONFIDENTIAL


Schedule 1.72
List of Products




Chimeric Antigen Receptor
[…***…]
Cell Receptor
[…***…]


Schedule 1.72 – Page 1
*** Confidential Treatment Request